EXHIBIT 10.1




AMENDED AND RESTATED CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
SEASPINE HOLDINGS CORPORATION,
as Parent and Guarantor, and
SEASPINE ORTHOPEDICS CORPORATION,
ISOTIS ORTHOBIOLOGICS, INC.,
ISOTIS, INC., SEASPINE, INC.,
THEKEN SPINE, LLC,
SEASPINE SALES LLC,
as Borrowers
Dated as of July 27, 2018







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


1
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
2
 
1.3
Code
2
 
1.4
Construction
2
 
1.5
Time References
3
 
1.6
Schedules and Exhibits
3
2
LOANS AND TERMS OF PAYMENT
4
 
2.1
Revolving Loans
4
 
2.2
Reserved
5
 
2.3
Borrowing Procedures and Settlements
5
 
2.4
Payments; Reductions of Commitments; Prepayments
12
 
2.5
Promise to Pay; Promissory Notes
16
 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
17
 
2.7
Crediting Payments
19
 
2.8
Designated Account
19
 
2.9
Maintenance of Loan Account; Statements of Obligations
19
 
2.10
Fees
20
 
2.11
Letters of Credit
20
 
2.12
LIBOR Option
28
 
2.13
Capital Requirements
30
 
2.14
Incremental Facility
31
 
2.15
Joint and Several Liability of Borrowers
33
3
CONDITIONS; TERM OF AGREEMENT
37
 
3.1
Conditions Precedent to the Initial Extension of Credit
37
 
3.2
Conditions Precedent to all Extensions of Credit
37
 
3.3
Maturity
37
 
3.4
Effect of Maturity
37
 
3.5
Early Termination by Borrowers
38
 
3.6
Conditions Subsequent
38
4
REPRESENTATIONS AND WARRANTIES
38
 
4.1
Due Organization and Qualification; Subsidiaries
39
 
4.2
Due Authorization; No Conflict
39
 
4.3
Governmental Consents
40



i



--------------------------------------------------------------------------------




 
4.4
Binding Obligations; Perfected Liens
40
 
4.5
Title to Assets; No Encumbrances
40
 
4.6
Litigation
41
 
4.7
Compliance with Laws
41
 
4.8
No Material Adverse Effect
41
 
4.9
Solvency
42
 
4.10
Employee Benefits
42
 
4.11
Environmental Condition
42
 
4.12
Complete Disclosure
42
 
4.13
Patriot Act
43
 
4.14
Indebtedness
43
 
4.15
Payment of Taxes
43
 
4.16
Margin Stock
43
 
4.17
Governmental Regulation
43
 
4.18
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
44
 
4.19
Employee and Labor Matters
44
 
4.20
Parent as a Holding Company
44
 
4.21
Leases
45
 
4.22
Eligible Accounts
45
 
4.23
Eligible Inventory
45
 
4.24
Location of Inventory
45
 
4.25
Inventory Records
45
 
4.26
Hedge Agreements
45
 
4.27
Health Care Matters
46
 
4.28
Regulatory Compliance
47
 
4.29
Intellectual Property
48
5
AFFIRMATIVE COVENANTS
49
 
5.1
Financial Statements, Reports, Certificates
49
 
5.2
Reporting
49
 
5.3
Existence
50
 
5.4
Maintenance of Properties
50
 
5.5
Taxes
50
 
5.6
Insurance
50
 
5.7
Inspection
51
 
5.8
Compliance with Laws
51
 
5.9
Environmental
52
 
5.10
Disclosure Updates
52
 
5.11
Formation of Subsidiaries
52
 
5.12
Further Assurances
53
 
5.13
Lender Meetings
53
 
5.14
Location of Inventory; Chief Executive Office
54
 
5.15
Compliance with Health Care Laws.
54



ii



--------------------------------------------------------------------------------




 
5.16
Protection of Intellectual Property
55
 
5.17
Collateral Access Agreements
55
 
5.18
N.L.T. Spine Eligibility
55
 
5.19
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
56
6
NEGATIVE COVENANTS
56
 
6.1
Indebtedness
56
 
6.2
Liens
56
 
6.3
Restrictions on Fundamental Changes
56
 
6.4
Disposal of Assets
57
 
6.5
Nature of Business
57
 
6.6
Prepayments and Amendments
57
 
6.7
Restricted Payments
58
 
6.8
Accounting Methods
58
 
6.9
Investments
58
 
6.10
Transactions with Affiliates
58
 
6.11
Use of Proceeds
59
 
6.12
Limitation on Issuance of Equity Interests
60
 
6.13
Inventory with Bailees
60
 
6.14
Parent as Holding Company
60
 
6.15
Modifications to Material Contracts
60
 
6.16
Antilayering
60
 
6.17
Deposit Accounts
60
7
FINANCIAL COVENANT
 
60
8
EVENTS OF DEFAULT
 
61
 
8.1
Payments
61
 
8.2
Covenants
61
 
8.3
Judgments
61
 
8.4
Voluntary Bankruptcy, etc
62
 
8.5
Involuntary Bankruptcy, etc
62
 
8.6
Default Under Other Agreements
62
 
8.7
Representations, etc
62
 
8.8
Guaranty
62
 
8.9
Security Documents
62
 
8.10
Loan Documents
63
 
8.11
Change of Control
63
 
8.12
Lockbox Instructions
63
 
8.13
Health Care Laws
63
 
8.14
Regulatory Authority
64
 
8.15
Lease Agreements
64
 
8.16
Integra Supply Agreements
64



iii



--------------------------------------------------------------------------------




9
RIGHTS AND REMEDIES
 
64
 
9.1
Rights and Remedies
64
 
9.2
Remedies Cumulative
65
10
WAIVERS; INDEMNIFICATION
65
 
10.1
Demand; Protest; etc
65
 
10.2
The Lender Group’s Liability for Collateral
65
 
10.3
Indemnification
66
11
NOTICES
 
67
12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
68
13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
71
 
13.1
Assignments and Participations
71
 
13.2
Successors
76
14
AMENDMENTS; WAIVERS
76
 
14.1
Amendments and Waivers
76
 
14.2
Replacement of Certain Lenders
78
 
14.3
No Waivers; Cumulative Remedies
79
15
AGENT; THE LENDER GROUP
79
 
15.1
Appointment and Authorization of Agent
79
 
15.2
Delegation of Duties
80
 
15.3
Liability of Agent
80
 
15.4
Reliance by Agent
80
 
15.5
Notice of Default or Event of Default
81
 
15.6
Credit Decision
81
 
15.7
Costs and Expenses; Indemnification
82
 
15.8
Agent in Individual Capacity
82
 
15.9
Successor Agent
83
 
15.10
Lender in Individual Capacity
83
 
15.11
Collateral Matters
84
 
15.12
Restrictions on Actions by Lenders; Sharing of Payments
86
 
15.13
Agency for Perfection
86
 
15.14
Payments by Agent to the Lenders
87
 
15.15
Concerning the Collateral and Related Loan Documents
87
 
15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
87
 
15.17
Several Obligations; No Liability
88



iv



--------------------------------------------------------------------------------




16
WITHHOLDING TAXES
 
88
 
16.1
Payments
88
 
16.2
Exemptions
89
 
16.3
Reductions
91
 
16.4
Refunds
92
17
GENERAL PROVISIONS
 
92
 
17.1
Effectiveness
92
 
17.2
Section Headings
92
 
17.3
Interpretation
92
 
17.4
Severability of Provisions
92
 
17.5
Bank Product Providers
93
 
17.6
Debtor-Creditor Relationship
93
 
17.7
Counterparts; Electronic Execution
94
 
17.8
Revival and Reinstatement of Obligations; Certain Waivers
94
 
17.9
Confidentiality
95
 
17.10
Survival
96
 
17.11
Patriot Act; Due Diligence
97
 
17.12
Integration
97
 
17.13
SeaSpine Orthopedics as Agent for Borrowers
97
 
17.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
98
 
17.15
Amendment and Restatement of the Original Credit Agreement
98
 
17.17
Reaffirmation of Loan Documents; Reaffirmation of Security Interest; Guarantor
Acknowledgement
100











v



--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit A-1
—
Form of Assignment and Acceptance
Exhibit B-1
—
Form of Borrowing Base Certificate
Exhibit C-1
—
Form of Compliance Certificate
Exhibit G-1
—
Amended and Restated Disclosure Schedules to Guaranty and Security Agreement
Exhibit L-1
—
Form of LIBOR Notice
Exhibit P-1
—
Form of Perfection Certificate
Schedule A-1
—
Agent’s Account
Schedule A-2
—
Authorized Persons
Schedule C-1
—
Commitments
Schedule D-1
—
Designated Account
Schedule P-1
—
Permitted Investments
Schedule P-2
—
Permitted Liens
Schedule R-1
—
Real Property Collateral
Schedule 3.1
—
Conditions Precedent
Schedule 3.6
—
Conditions Subsequent
Schedule 4.1 (b)
—
Capitalization of Borrowers
Schedule 4.1(c)
—
Capitalization of Borrowers’ Subsidiaries
Schedule 4.1(d)
—
Subscriptions, Options, Warrants, Calls
Schedule 4.6
—
Litigation
Schedule 4.11
—
Environmental Matters
Schedule 4.14
—
Permitted Indebtedness
Schedule 4.24
—
Location of Inventory
Schedule 4.29
—
Intellectual Property
Schedule 5.1
—
Financial Statements, Reports, Certificates
Schedule 5.2
—
Collateral Reporting
Schedule 6.5
—
Nature of Business







vi



--------------------------------------------------------------------------------












AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of July 27, 2018, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), the financial institutions
who are or hereafter become parties to this Agreement as lenders (together with
Wells Fargo, collectively the “Lenders”, and each individually, a “Lender”),
SEASPINE HOLDINGS CORPORATION, a Delaware corporation (“Parent”), as Parent and
as Guarantor, SEASPINE ORTHOPEDICS CORPORATION, a Delaware corporation
(“SeaSpine Orthopedics“), SEASPINE, INC., a Delaware corporation
(“SeaSpine Inc.”), ISOTIS, INC., a Delaware corporation (“IsoTis Inc.”),
SEASPINE SALES LLC, a Delaware limited liability company (“SeaSpine Sales”),
THEKEN SPINE, LLC, an Ohio limited liability company (“Theken Spine”), and
ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation (“IsoTis OrthoBiologics”;
together with SeaSpine Orthopedics, SeaSpine Inc., IsoTis Inc., Theken Spine,
and SeaSpine Sales are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).
WHEREAS, Borrowers are party to that certain Credit Agreement dated as of
December 24, 2015 (the “Initial Closing Date”) by and among Borrowers, Lenders,
and Agent (as amended, the “Original Credit Agreement”), which is being amended
and restated in connection herewith pursuant to this Agreement;
WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement (and the Borrowers have agreed to continue to secure all of their
Obligations under the Original Credit Agreement and the “Loan Documents” entered
into in connection therewith by continuing their grant of a security interest in
and lien upon the Collateral described herein and in the Guaranty and Security
Agreement), upon the terms and provisions and subject to the conditions set
forth herein;
WHEREAS, this Agreement shall become effective upon the execution of this
Agreement by Borrowers, Agent and Lenders and upon the satisfaction of the
conditions contained in Section 3.1 hereof; and
WHEREAS, Borrowers have requested that Lenders continue to make available to
Borrowers the financing facilities as described herein. Lenders are willing to
continue to extend such credit to Borrowers under the terms and conditions
herein set forth.
The parties agree as follows:





--------------------------------------------------------------------------------




1.DEFINITIONS AND CONSTRUCTION.


2



--------------------------------------------------------------------------------





1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the terms “Parent” and “Borrowers” are used in respect of a
financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise. Notwithstanding anything to the contrary contained herein,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e)  the payment or repayment in full in immediately available
funds of all other outstanding Obligations (including


3



--------------------------------------------------------------------------------




the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word “from” means “from and including” and the words “to” and
“until” each means “to and including”; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.    LOANS AND TERMS OF PAYMENT.

2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share (subject to Section 2.3(c)) of an amount
equal to the lesser of:
(A)    the amount equal to (l) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less the sum of (1) the Letter of Credit Usage at such time, plus (2) the
principal amount of Swing Loans outstanding at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and against
the Borrowing Base or the Maximum Revolver Amount; provided, that Agent shall
endeavor to notify Borrowers at or before the time any such reserve in a
material amount is to be established or increased, but a non-willful failure of
Agent to so notify Borrowers shall not be a breach of this Agreement and shall
not cause such establishment or increase of a reserve to be ineffective. The
amount of any Reserve established by Agent, and any changes to the eligibility
criteria set forth in the definitions of Eligible Accounts, Eligible Finished
Goods Inventory, Eligible Inventory, Eligible Raw Material Inventory, Eligible
Unbilled Accounts and Eligible Work-in-Process Inventory shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve or change in eligibility, shall continue only so long as
such event, condition or circumstances continue, and shall not be duplicative of
any other reserve established and currently maintained. Upon establishment or
increase in Reserves, Agent agrees to make itself available to discuss the
Reserve or increase, and Borrowers may take such action as may be required so
that the event, condition, circumstance, or fact that is the basis for such
reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to Agent in the exercise of its Permitted Discretion. In no event
shall such opportunity limit the right of Agent to establish or change such
Reserve, unless Agent shall have determined, in its Permitted Discretion, that
the event, condition, other circumstance, or fact that was the basis for such
Reserve or such change no longer exists or has otherwise been adequately
addressed by Borrowers.

2.2    Reserved.

2.3    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one (1) Business Day prior to the requested Funding Date in the case of a
request for a Base Rate Loan, and (iii) on the Business Day that is three (3)
Business Days prior to the requested Funding Date in the case of all other
requests, specifying (A) the amount of such Borrowing, and (B) the requested
Funding Date (which shall be a Business Day); provided, that Agent may, in its
sole discretion, elect to accept as timely requests that are received later than
11:00 a.m. on the applicable Business Day. All Borrowing requests which are not
made on-line via Agent’s electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent’s authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.
(b)    Making of Swing Loans. In the case of a Revolving Loan and so long as (i)
either (A) the aggregate amount of Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$3,000,000, or (B) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, and (ii) the requested Revolving
Loan meets the requirements of Section 2.1(a), Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate then applicable from time to time to Revolving Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make (or does not
make) a Swing Loan, then after receipt of a request for a Borrowing pursuant to
Section 2.3(a)(i), Agent shall notify the Lenders by telecopy, telephone, email,
or other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is (A) in the case of a Base
Rate Loan, at least one (1) Business Day prior to the requested Funding Date, or
(B) in the case of a LIBOR Rate Loan, prior to 11:00 a.m. at least three (3)
Business Days prior to the requested Funding Date for Base Rate Loans. If Agent
has notified the Lenders of a requested Borrowing on the Business Day that is
(y) three (3) Business Days prior to the requested Funding Date in the case of
LIBOR Rate Loans and (z) one (1) Business Day prior to the requested Funding
Date for Base Rate Loans, then each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m. on
the Business Day that is the requested Funding Date. After Agent’s receipt of
the proceeds of such Revolving Loans from the Lenders, Agent shall make the
proceeds thereof available to Borrowers on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of such requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrowers and the Lenders, from time to time, in Agent’s sole
discretion, to make Revolving Loans to, or for the benefit of, Borrowers, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than $3,000,000, and (B) after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by this Section 2.3(d),
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers (or any other Loan Party), which shall
continue to be bound by the provisions of Section 2.4(e)(i).
(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon shall be payable to Agent solely for its own account.
Each Revolving Lender shall be obligated to settle with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of such
Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary Advances
shall be repayable on demand, secured by Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrowers (or any other Loan Party) in any way.
(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans, subject to Sections 2.3(b)
and 2.3(c). Such agreement notwithstanding, Agent, Swing Lender, and the other
Lenders agree (which agreement shall not be for the benefit of Borrowers or any
other Loan Party) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans (including Swing Loans and Extraordinary Advances) shall take
place on a periodic basis in accordance with the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers’ or any of their Subsidiaries’ payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans,
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans, and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans, and Extraordinary Advances) made by a Lender is less
than such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans,
and Extraordinary Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. on the Settlement Date transfer in immediately available funds
to Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Parent, Borrowers or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans owing to each Lender, including the Swing
Loans owing to Swing Lender, and Extraordinary Advances owing to Agent, and the
interests therein of each Lender, from time to time and such register shall,
absent manifest error, conclusively be presumed to be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and
(F) sixth, from and after the date on which all other Obligations have been paid
in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding or is issued at the
time that a Lender is or becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one (1) Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(v) and Section 2.4(e), all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, to pay interest accrued in respect of the Revolving Loans (other
than Protective Advances) until paid in full,
(J)    tenth, ratably
i.    to pay the principal of all Revolving Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof),
iii.    ratably, (after taking into account any amounts previously paid pursuant
to this clause iii. during the continuation of the applicable Application Event
to the Bank Product Providers based upon amounts then certified by each
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations (but not in excess of the Bank Product Reserve established
for the Bank Product Obligations of such Bank Product Provider and with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(iii),
beginning with tier (A) hereof),
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders;
(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
(M)    thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or pre-payable) under any provision of this
Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reserved.
(d)    Reserved.
(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the amount of such excess.
(ii)    Dispositions. Within one (1) Business Day of the date of receipt by
Parent, any Borrower or any of their Subsidiaries of the net cash proceeds of
any sale or disposition by Parent, any such Borrower or any such Subsidiary of
assets (excluding sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (e), (j), (k), (l), (m), or (n) of the
definition of Permitted Dispositions), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of such net cash proceeds received by such Person in
connection with such sales or dispositions; provided that the Commitment shall
not be reduced and, so long as (A) no Default or Event of Default shall have
occurred and is continuing or would result therefrom, (B) such Borrower shall
have given Agent prior written notice of such Borrower’s intention to apply such
monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition, (C) the monies are held in a Deposit
Account in which Agent has a perfected first-priority security interest, and
(D) Parent, such Borrower or any such Subsidiary, as applicable, completes such
replacement or purchase within 180 days after the initial receipt of such
monies, then the Loan Party whose assets were the subject of such disposition
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition unless and to the extent
that such applicable period shall have expired without such replacement or
purchase being made or completed, in which case, any amounts remaining in the
Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii). Nothing contained in this
Section 2.4(e)(ii) shall permit Parent, any Borrower or any of their
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.
(f)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).
(ii)    Each prepayment pursuant to Section 2.4(e)(ii) shall (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

2.5    Promise to Pay; Promissory Notes.
(a)    Borrowers agree to pay (x) all non-out-of-pocket Lender Group Expenses on
the earlier of (i) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred, and (ii) the date on which
demand therefor is made by Agent (provided that if demand therefor is made on a
day that is not a Business Day or after 10:00 a.m. on a Business Day, such
Lender Group Expenses shall be due and payable on the next Business Day) (it
being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)), and (y) all out-of-pocket Lender Group
Expenses within thirty days of the date on which demand therefor is made by
Agent. Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement. Borrowers agree that their obligations
contained in the first sentence of this Section 2.5(a) shall survive payment or
satisfaction in full of all other Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.

2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c) and Section 2.12(d),
all Obligations (except for undrawn Letters of Credit) that have been charged to
the Loan Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the average amount of the
Letter of Credit Usage during the immediately preceding month (or portion
thereof),
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders, all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest at a per annum rate
equal to two (2) percentage points above the per annum rate otherwise applicable
thereunder, and the Letter of Credit Fee shall be increased to two (2)
percentage points above the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month, (ii)
all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
(iii) all non-out-of-pocket costs, expenses and Lender Group Expenses payable
hereunder or under any of the other Loan Documents shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)) and (iv) all out-of-pocket audit, field exam, appraisal, UCC
search, valuation and other out-of-pocket costs, expenses and Lender Group
Expenses payable hereunder or under any of the other Loan Documents shall be due
and payable on the 30th day after the date on which demand therefor is made by
Agent. Borrowers hereby authorize Agent, from time to time without prior notice
to Borrowers, to charge to the Loan Account (A) on the first day of each month,
all interest accrued during the prior month on the Revolving Loans hereunder,
(B) on the first Business Day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a), (D) on the first
day of each month, the Unused Line Fee accrued during the prior month pursuant
to Section 2.10(b), (E) as and when incurred or accrued, all non-out-of-pocket
charges or fees payable hereunder pursuant to Section 2.10(c), (F) if Borrowers
do not pay any such Lender Group Expenses within 30 days of the date of
Borrowers’ receipt of written notice thereof, all out-of-pocket audit, field
exam, appraisal, UCC search, valuation and other out-of-pocket costs payable
hereunder pursuant to Section 2.10(c), (G) as and when due and payable, all
other fees payable hereunder or under any of the other Loan Documents, (H)
[reserved], (I) if Borrowers do not pay any other Lender Group Expenses within
30 days of the date of Borrowers’ receipt of written notice thereof, all other
Lender Group Expenses, and (J) as and when due and payable all other payment
obligations payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products); provided, that if such amounts are not paid and, instead, are
charged to the Loan Account, they shall be charged thereto as of the day on
which the item was first due and payable or incurred or accrued without regard
to the applicable delay and such amounts shall accrue interest from such
original date; provided further, that the applicable delays set forth in the
foregoing clauses (F) and (I) and clause (iii) of the foregoing sentence shall
not be applicable (and Agent shall be entitled to immediately charge to the Loan
Account) at any time that an Event of Default has occurred and is continuing.
All amounts (including interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement) charged to the Loan Account shall constitute Revolving
Loans hereunder, shall constitute Obligations hereunder, and shall initially
accrue interest at the rate then applicable to Revolving Loans that are Base
Rate Loans (unless and until converted into LIBOR Rate Loans in accordance with
the terms of this Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.8    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Protective Advances, Extraordinary Advances and Swing Loans) made by Agent,
Swing Lender, or the Lenders to Borrowers or for Borrowers’ account, the Letters
of Credit issued or arranged by Issuing Bank for Borrowers’ account, and,
subject to the delays set forth in clauses (F) and (I) of Section 2.6(d) (if
applicable), with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.7, the Loan Account will be credited with
all payments received by Agent from Borrowers or for Borrowers’ account. Agent
shall make available to Borrowers monthly statements regarding the Loan Account,
including the principal amount of the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 45 days after Agent first makes such a statement available
to Borrowers, Borrowers shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

2.10    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of any Borrower performed by or on behalf of Agent, and
(ii) the fees, charges or expenses paid or incurred by Agent if it elects to
employ the services of one or more third Persons to appraise the Collateral, or
any portion thereof, or to assess Parent’s, any Borrower’s or any of their
Subsidiaries’ business valuation.

2.11    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be
(i) irrevocable and made in writing by an Authorized Person, (ii) delivered to
Agent and Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Agent and Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension and
(iii) subject to Issuing Bank’s authentication procedures with results
satisfactory to Issuing Bank. Each such request shall be in form and substance
reasonably satisfactory to Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Issuing Bank’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property, or (y) an employment
contract.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $1,000,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans) at such time,
or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii)  Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing of any issuance of a Letter of Credit no later than the
Business Day prior to the Business Day on which such Issuing Bank issues any
Letter of Credit. In addition, each Issuing Bank (other than Wells Fargo or any
of its Affiliates) shall, on the first Business Day of each week, submit to
Agent a report detailing the daily undrawn amount of each Letter of Credit
issued by such Issuing Bank during the prior calendar week. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars or, with the prior written consent of Agent, payable in a foreign
currency. If Issuing Bank makes a payment under a Letter of Credit, Borrowers
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrowers’ obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Bank shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and
which arise out of or in connection with, or as a result of this Agreement, any
Letter of Credit, any Issuer Document, or any Drawing Document referred to in or
related to any Letter of Credit, or any action or proceeding arising out of any
of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Letter
of Credit Related Person claiming indemnity. This indemnification provision
shall survive termination of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.
(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.
(i)    Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, provided, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment by a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank
equal to 0.15% per annum times the average amount of the Letter of Credit Usage
during the immediately preceding month (or portion thereof) plus (ii) any and
all other customary commissions, fees and charges then in effect imposed by, and
any and all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).
Borrowers further agree that, to the extent Agent consents to any Letter of
Credit being payable in a foreign currency, upon issuance of any such Letter of
Credit, Agent shall establish a reserve against the Borrowing Base in an amount
equal to twenty percent (20%) of the face amount of each such Letter of Credit.
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder, and the result of the foregoing is to increase,
directly or indirectly, the cost to Issuing Bank or any other member of the
Lender Group of issuing, making, participating in, or maintaining any Letter of
Credit or to reduce the amount receivable in respect thereof, then, and in any
such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrowers,
and Borrowers shall pay within 30 days after demand therefor, such amounts as
Agent may specify to be necessary to compensate Issuing Bank or any other member
of the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
that (A) Borrowers shall not be required to provide any compensation pursuant to
this Section 2.11(l) for any such amounts incurred more than 180 days prior to
the date on which the demand for payment of such amounts is first made to
Borrowers, and (B) if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(l), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.
(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five (5) Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
(5) Business Days prior to the Maturity Date.
(n)    If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).
(o)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(p)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.
(q)    In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.
(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(s)    At Borrowers’ cost and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

2.12    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Revolving Loans bear interest at a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least one (1) Business Day prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than five LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with
Section 2.12(b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option with respect to
such Lender until such Lender determines that it would no longer be unlawful or
impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

2.13    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s commitments, Loans, participations or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and commitments, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender”
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be “Issuing Bank” or a “Lender” (as the case may be) for purposes
of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.14    Incremental Facility.
(a)    At any time during the period from and after the Closing Date through but
excluding the date that is the second year anniversary of the Closing Date, at
the option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate not to exceed the Available Increase
Amount (each such increase, an “Increase”). Agent shall invite each Lender to
increase its Revolver (it being understood that no Lender shall be obligated to
increase its Revolver Commitments) in connection with a proposed Increase at the
interest margin proposed by Borrowers, and if sufficient Lenders do not agree to
increase their Revolver Commitments in connection with such proposed Increase,
then Agent or Borrowers may invite any prospective lender who is reasonably
satisfactory to Agent and Borrowers to become a Lender in connection with a
proposed Increase. Any Increase shall be in an amount of at least $5,000,000 and
integral multiples of $5,000,000 in excess thereof. In no event may the Revolver
Commitments and the Maximum Revolver Amount be increased pursuant to this
Section 2.14 on more than two (2) occasions in the aggregate for all such
Increases. Additionally, for the avoidance of doubt, it is understood and agreed
that in no event shall the aggregate amount of the Increases to the Revolver
Commitments exceed the Available Increase Amount.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:
(i)    Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,
(ii)    each of the conditions precedent set forth in Section 3.2 are satisfied,
(iii)    if any Loan Party or any of its Subsidiaries owns any Margin Stock or
is acquiring any Margin Stock in connection with the transactions that are
contemplated to be consummated in connection with such Increase, Borrowers shall
deliver to Agent a description of any such Margin Stock being acquired, together
with an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board,
(iv)    Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
twelve months (on a month-by-month basis) immediately following the proposed
date of the applicable Increase (calculated as if a Covenant Testing Period was
in effect during the entire twelve month period), and
(v)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be with respect to
Revolving Loans made pursuant to the increased Revolver Commitments, higher than
or equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrowers and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary to effectuate the provisions of this Section
2.14 (including any amendment necessary to effectuate the interest margins for
the Revolving Loans to be made pursuant to the increased Revolver Commitments).
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.

2.15    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.
(d)    The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever.
(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or Letters of
Credit issued under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider, any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Borrower’s rights of subrogation, reimbursement, contribution, or
indemnity of such Borrower against any other Borrower. Without limiting the
generality of the foregoing, each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.
(i)    Each of the Borrowers hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, the Borrowers shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Borrower’s right to proceed against any other
Loan Party. In accordance with Section 2856 of the California Civil Code or any
similar laws of any other applicable jurisdiction, each of the Borrowers hereby
waives until such time as the Obligations have been paid in full:
(i)    all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;
(ii)    all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that: (A) Agent, the other members of the Lender Group, and the
Bank Product Providers may collect from the Borrowers without first foreclosing
on any real or personal property collateral pledged by any Loan Party, and (B)
if Agent, on behalf of the Lender Group, forecloses on any Real Property
Collateral pledged by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Lender Group may collect from the Loan Parties even if, by foreclosing on the
Real Property Collateral, Agent or the other members of the Lender Group have
destroyed or impaired any right the Borrowers may have to collect from any other
Loan Party, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Borrowers may have because the Obligations
are secured by Real Property (including any rights or defenses based upon
Sections 580a, 580d, or 726 of the California Code of Civil Procedure or any
similar laws of any other applicable jurisdiction); and
(iii)    all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Providers,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers' rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

3.    CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent (except solely with respect to subsection (d)
hereof, after the initial Revolving Loans on the Closing Date in an amount
sufficient to pay fees, costs and expenses in an amount equal to the amount set
forth on the Flow of Funds Agreement):
(a)    Agent shall have received from Borrowers a Borrowing Base Certificate
regarding the Borrowing Base then in effect;
(b)    the representations and warranties of Parent, each Borrower and their
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
(c)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.

3.3    Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated. When all of the
Obligations have been paid in full, Agent will, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent’s Liens and all notices of security interests and liens previously
filed by Agent and will redeliver to Borrowers or their representatives any
possessory Collateral in Agent’s possession.

3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon ten (10) Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 to this
Agreement (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or any other extension of credit)
made thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own or lease and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
(b)    Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding, except that such Schedule does not reflect and Borrowers shall
have no obligation to update such Schedule to reflect any securities issues
pursuant to the employee stock option plan or employee stock purchase plan, each
as disclosed to Agent in the Perfection Certificate.
(c)    Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate list of the Parent’s
direct and indirect Subsidiaries, showing: (i) the number of shares of each
class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.
(d)    Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any of
Parent’s direct or indirect Subsidiaries’ Equity Interests, including any right
of conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.

4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under (A) any Patent License applicable to any
Eligible Inventory or (B) any other Material Contract, except to the extent for
purposes of this clause (B), any such conflict, breach or default (1) could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect and (2) does not prohibit or give rise to an event of default if
such Material Contract or the rights therein are pledged, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (iv) require any
approval of any holder of Equity Interests of a Loan Party or any approval or
consent of any Person under any material agreement of any Loan Party, other than
consents or approvals that have been obtained and that are still in force and
effect and except for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with the United States Securities and Exchange Commission, which will
be made timely, and with respect to the Collateral to be made, or otherwise
delivered to Agent for filing or recordation, as of the Closing Date.

4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)    Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, the recordation of the Intellectual Property
Security Agreements, in each case, in the appropriate filing offices as required
under the Code and the United States Patent and Trademark Office and any other
applicable offices), and first priority Liens, subject only to Permitted Liens
which are non-consensual Permitted Liens, permitted purchase money Liens, the
interests of lessors under Capital Leases or Liens described in clause (k) of
the definition of Permitted Liens.

4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
material assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby. All of such
assets are free and clear of Liens except for Permitted Liens.

4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, after due inquiry, threatened in writing against a Loan Party
or any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $100,000 that, as of the Closing Date, is pending or,
to the knowledge of any Borrower, after due inquiry, threatened against a Loan
Party or any of its Subsidiaries.
(c)    There are no pending (or, to the knowledge of any Borrower, after due
inquiry, threatened in writing), Health Care Proceedings commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator against or affecting Parent, any Borrower or any of
their Subsidiaries, that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect. There are no
facts, circumstances or conditions that could reasonably be expected to form the
basis for any Health Care Proceeding against or affecting Parent, any Borrower
or any of their Subsidiaries, that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

4.7    Compliance with Laws. Neither Parent, any Borrower nor any of their
respective Subsidiaries (a) is in violation of any Requirement of Law (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

4.8    No Material Adverse Effect. Except as noted therein, all historical
financial statements relating to Parent and its Subsidiaries that have been
delivered to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes, appropriate
format, and being subject to year-end audit adjustments) and present fairly in
all material respects, Parent’s and its Subsidiaries’ combined and/or
consolidated financial condition as of the date thereof and results of
operations for the period then ended, in conformity with GAAP. Since December
31, 2017, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect.

4.9    Solvency.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10    Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11    Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement, (a) to Parent’s and each Borrower’s knowledge, none of Parent’s, nor
any Borrower’s, nor any of their respective Subsidiaries’ properties or assets
has ever been used by a Loan Party, any of its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Parent’s and each
Borrower’s knowledge, none of Parent’s, nor any Borrower’s, nor any of their
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Parent, nor any Borrower, nor any of their respective
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or any of its Subsidiaries, and (d) none of Parent, nor any Borrower, nor
any of their respective Subsidiaries, nor any of their respective Health Care
Facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
previously delivered to Agent on June 28, 2018 represent, and except as noted
therein as of the date on which any other Projections are delivered to Agent,
such additional Projections represent, Parent’s and Borrowers’ good faith
estimate, on the date such Projections are delivered, of the Loan Parties’ and
their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by Parent and Borrowers to be reasonable at the time
of the delivery thereof to Agent (it being understood that such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Parent’s
and Borrowers’ good faith estimate, projections or forecasts based on methods
and assumptions which Borrowers believed to be reasonable at the time such
Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”).

4.14    Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of Parent and each of its Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of Parent and each of its Subsidiaries required to be
filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all other Taxes upon Parent and each of its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable or commenced a
Permitted Protest. Parent and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Neither
Parent nor any Borrower knows of any proposed Tax assessment against a Loan
Party or any of its Subsidiaries that is not being appropriately contested by
such Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided, that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

4.16    Margin Stock. Neither any Parent nor any of its Subsidiaries owns any
Margin Stock or is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock. No part of the proceeds of the Loans will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors. Neither any Loan
Party nor any of its Subsidiaries expects to acquire any Margin Stock.

4.17    Governmental Regulation. Neither Parent nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Parent nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. Neither
Parent nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of the Loans or any other loan made or
Letter of Credit issued hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity, or otherwise used in any manner that would result
in a violation of any Sanction, Anti-Corruption Law or Anti-Money Laundering Law
by any Person (including any Lender, Bank Product Provider, or other individual
or entity participating in any transaction).

4.19    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Parent or any Borrower, threatened
against Parent or any of its Subsidiaries before any Governmental Authority, and
no grievance or arbitration proceeding pending or threatened against Parent or
any of its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability or (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against Parent or any of its
Subsidiaries that could reasonably be expected to result in a material liability
or (iii) as of the Closing Date, to the knowledge of Parent or any Borrower,
after due inquiry, no union representation question existing with respect to the
employees of Parent or any of its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of Parent or any of its
Subsidiaries. Neither Parent nor any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of Parent and each of its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from Parent or any of its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Parent and such Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.20    Parent as a Holding Company. Parent is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents and liabilities disclosed in writing to the Agent), own any material
assets (other than the Equity Interests of Borrowers) or engage in any
operations or business (other than the ownership of Borrowers and their
Subsidiaries and incidental activities related thereto).

4.21    Leases. Parent and each of its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by Parent or such Subsidiary exists under any of them.

4.22    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Borrower’s business,
(b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts
or the definition of Eligible Unbilled Accounts, as applicable. Each Account
that is identified by a Borrower in a Borrowing Base Certificate submitted to
Agent as an Eligible Account reimbursed pursuant to a Third Party Payor
Arrangement (a) has been originated in compliance with applicable Health Care
Laws, the reimbursement policies of the applicable Third Party Payor Arrangement
and (b) does not exceed the amount such Borrower is entitled to receive under
any applicable capitation arrangement, fee schedule, discount formula,
cost-based reimbursement or other adjustment or limitation to such Borrower’s
usual charges.

4.23    Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Finished Goods Inventory, Eligible Raw Materials Inventory
or Eligible Work-in-Process Inventory in a Borrowing Base Certificate submitted
to Agent, such item of Inventory is (a) of good and merchantable quality, free
from known defects, and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Inventory.

4.24    Location of Inventory. The Inventory (other than Inventory on
consignment) of Borrowers and their Subsidiaries is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
the locations identified on Schedule 4.24 to this Agreement (as such Schedule
may be updated pursuant to Section 5.14).

4.25    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.26    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.27    Health Care Matters.
(a)    Compliance with Health Care Laws; Health Care Permits; Third Party
Payors. Each Borrower and each of its Subsidiaries is in compliance in all
material respects with all Health Care Laws and requirements of Third Party
Payor Arrangements applicable to it and its assets, business or operations. Each
Loan Party and each of their respective Subsidiaries maintains a corporate and
health care regulatory compliance program (“CCP”) which addresses the
requirements of Health Care Laws, including HIPAA and Other Privacy Laws. Each
Borrower and each of its Subsidiaries holds in full force and effect all Health
Care Permits necessary for it to own, lease, sublease or operate its assets
under applicable Health Care Laws and to conduct its business and operations as
presently conducted (including to obtain reimbursement under all Third Party
Payor Arrangements in which it participates). There exist no restrictions,
required plans of correction or other such remedial measures with respect to (i)
any Health Care Permit of any Loan Party or its Subsidiaries or (ii) the
participation by any Loan Party or any of its Subsidiaries in any Third Party
Payor Arrangement, in each case under clauses (i) and (ii), that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the extent required, prudent or customary in the industry in
which it is engaged, has obtained and maintains in good standing and without
limitation or impairment accreditation from all generally recognized
accreditation agencies. No circumstance exists or event has occurred which could
reasonably be expected to result in the suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any material Health Care
Permit held by any Loan Party or any of their Subsidiaries.
(b)    Material Statements. No Borrower, nor any officer, managing employee or
director of any Borrower has made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, failed to disclose a
material fact that must be disclosed to any Governmental Authority, or committed
an act, made a statement or failed to make a statement that, at the time such
statement, disclosure or failure to disclose occurred, would constitute a
violation of any Health Care Law.
(c)    Prohibited Transactions. No Loan Party or any of its Subsidiaries nor, to
the knowledge of the Loan Parties, any officer, affiliate or managing employee
of any Loan Party or any Subsidiary of a Loan Party has (i) offered or paid or
solicited or received any remuneration, in cash or in kind, or made any
financial arrangements, in material violation of any applicable Health Care Law;
(ii) given any gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) in material violation of any applicable
Health Care Law; (iii) made any contribution, payment or gift of funds or
property to, or for the private use of, any governmental official, employee or
agent where either the contribution, payment or gift or the purpose of such
contribution, payment or gift was illegal in any material respect under the
applicable laws of any Governmental Authority having jurisdiction over such
payment, contribution or gift; (iv) established or maintained any unrecorded
fund or asset for any purpose or made any misleading, false or artificial
entries on any of its books or records in material violation of applicable
Health Care Laws; or (v) made any payment to any person with the intention that
any part of such payment would be in material violation of any applicable Health
Care Law. No Person has filed or has threatened in writing to file against any
Loan Party or any of their Subsidiaries an action under any federal or state
whistleblower statute related to alleged noncompliance with applicable Health
Care Laws, including under the False Claims Act of 1863 (31 U.S.C. § 3729 et
seq.).
(d)    Exclusion. No Borrower, nor any officer, managing employee or director of
any Borrower, or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. § 420.201) in any Borrower or an Affiliate, has
(i) been excluded from or debarred from participating in any Third Party Payor
Arrangement or had a civil monetary penalty assessed pursuant to 42 U.S.C.
§ 1320a-7; (ii) been convicted (as that term is defined in 42 C.F.R. § 1001.2)
of or investigated for any of those offenses described in 42 U.S.C. § 1320a-7b
or 18 U.S.C. § § 669, 1035, 1347 or 1518, including any of the following
categories of offenses: (A) criminal offenses relating to the delivery of an
item or service under any federal health care program (as that term is defined
in 42 U.S.C. § 1320a-7b) or healthcare benefit program (as that term is defined
in 18 U.S.C. § 24b), (B) criminal offenses under federal or state law relating
to patient neglect or abuse in connection with the delivery of a healthcare item
or service, (C) criminal offenses under laws relating to fraud and abuse, theft,
embezzlement, false statements to third parties, money laundering, kickbacks,
breach of fiduciary responsibility or other financial misconduct in connection
with the delivery of a healthcare item or service or with respect to any act or
omission in a program operated by or financed in whole or in part by any
federal, state or local governmental agency, (D) laws relating to the
interference with or obstruction of any investigations into any criminal
offenses described in clause (c), or (E) criminal offenses under laws relating
to the unlawful manufacturing, distribution, prescription or dispensing of a
controlled substance; or (iii) been involved or named as a defendant in a U.S.
Attorney complaint made or any other action taken pursuant to the False Claims
Act under 31 U.S.C. § § 3729-3731 or qui tam action brought pursuant to 31
U.S.C. § 3729 et seq.
(e)    Corporate Integrity Agreement. No Borrower, nor any officer, managing
employee or director of any Borrower is a party to or bound by any individual
integrity agreement, corporate integrity agreement, corporate compliance
agreement, deferred prosecution agreement, or other similar written agreement
with any Governmental Authority concerning compliance with Health Care Laws, any
Government Reimbursement Programs or the requirements of any Health Care Permit.
(f)    Third Party Payor Audits and Investigations. No Borrower, nor any
officer, managing employee or director of any Borrower is subject to any Third
Party Payor special investigations unit or other fraud or compliance-related
audit or investigation, except solely with respect to compliance-related audits
in the normal course of such Borrower’s business.

4.28    Regulatory Compliance.
(a)    Each Loan Party is in compliance in all material respects with all
applicable statutes, rules, regulations, directives, standards, guidances,
policies or orders issued by relevant Regulatory Authorities. Each Loan Party
has, and it and its products are in conformance in all material respects with,
all Registrations that are required to conduct its business as currently
conducted, or as proposed to be conducted. To the knowledge of each Loan Party,
no Regulatory Authority is considering limiting, suspending, or revoking such
Registrations or requiring changes to the marketing classification or labeling
or other significant parameter adversely affecting any product of any Loan
Party, in each case, the effect of which would not reasonably be likely to
result in any material liability to such Loan Party. To best knowledge of each
Loan Party, any third party that is a manufacturer, supplier, distributor or
contractor for any Loan Party is in compliance in all material respects, and has
been (to the extent applicable) in compliance in all material respects for the
previous six years, with all Registrations required by relevant Regulatory
Authorities and all Public Health Laws that reasonably pertain to product
components of, accessories to, or products regulated as drugs or medical devices
and marketed or distributed by such Loan Party, in any case, the effect of which
would not reasonably be likely to result in any material liability to such Loan
Party. To the knowledge of each Loan Party, there are no facts that furnish any
reasonable basis for any Regulatory Action by that Regulatory Authority.
(b)    All products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, promoted, sold or marketed by
or on behalf of any Loan Party that are subject to the jurisdiction of any
Regulatory Authority have been and are being, to the best knowledge of each Loan
Party, designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, promoted, sold and marketed in
compliance in all material respects with the Public Health Laws and, to the best
knowledge of each Loan Party, have been (to the extent applicable) for the
previous six years. All activities conducted by the Loan Parties are conducted
in compliance in all material respects with the Public Health Laws.
(c)    No Loan Party is subject to any material obligation arising under a
Regulatory Action, and no such obligation has been threatened. There is no
material Regulatory Action or other civil, criminal or administrative action,
suit, demand, claim, complaint, hearing, investigation, demand letter,
proceeding or request for information pending against any Loan Party or an
officer, director, or employee of any Loan Party, and no Loan Party has any
material liability (whether actual or contingent) for failure to comply with any
Public Health Laws.
(d)    As of the Closing Date, no Loan Party is undergoing any inspection by any
Regulatory Authority related to any activities or products of any Loan Party
that are subject to Public Health Laws.
(e)    No Loan Party has received any notice or communication from any
Regulatory Authority alleging material noncompliance with any Public Health Law.
No product has been seized, withdrawn, recalled, detained, or subject to a
suspension of research, manufacturing, distribution or commercialization
activity as a result of non-compliance with any Public Health Law. No
proceedings seeking the withdrawal, recall, revocation, suspension, import
detention, or seizure of any product are pending or threatened against any Loan
Party.

4.29    Intellectual Property. A list of all of each Loan Party’s Intellectual
Property (limited to clause (a) of the definition thereof but excluding the
right to use any other Person’s Intellectual Property) and all inbound exclusive
license agreements as of the Closing Date is set forth on Schedule 4.29 hereto,
which indicates, for each such item of Property: (a) the name of the Loan Party
owning such Intellectual Property or licensing such Intellectual Property,
(b) the Loan Party’s identifier for such property (e.g., name of patent,
application serial number, patent number, license, etc.), (c) whether such
Property is Intellectual Property (or application therefor) that is owned by
such Loan Party or is licensed by such Loan Party, (d) the expiration date of
such Intellectual Property or license agreement, and (e) whether such
Intellectual Property is material to the condition (financial or otherwise),
business or operations of any Loan Party. In the case of any Intellectual
Property described in the foregoing clause (e) that is an in-bound license
agreement, Schedule 4.29 further indicates, for each: (i) the name and address
of the licensor, (ii) the name and date of the agreement pursuant to which such
item of Intellectual Property is licensed, (iii) whether or not such license
agreement grants an exclusive license to a Loan Party, (iv) whether there are
any purported restrictions in such license agreement as to the ability of a Loan
Party to grant a security interest in, or to Transfer any of its rights as a
licensee under, such license agreement, and (v) whether a default under or
termination of such license agreement could interfere with Agent’s right to sell
or assign such license or any other Collateral. Each Loan Party’s Intellectual
Property is valid and enforceable, and each Loan Party owns or has rights to use
all Intellectual Property material to the conduct of its business as now
conducted by it or proposed to be conducted by it, without any actual (or, to
its best knowledge, claimed) infringement, upon the rights of third parties.
Except as specified on Schedule 4.29, as of the Closing Date, each Loan Party is
the sole owner of its Intellectual Property, and such Intellectual Property is
free and clear of all Liens, except for non-exclusive licenses of Intellectual
Property granted by a Loan Party to third parties in the ordinary course of its
business. No Loan Party has entered into any agreement or financing arrangement
(other than any Loan Document) prohibiting or otherwise restricting the
existence of any Lien upon any of its Intellectual Property. Upon filing of the
Intellectual Property Security Agreements with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and the
filing of appropriate financing statements, all action necessary or desirable to
protect and perfect Agent’s Lien on each Loan Party’s Intellectual Property
shall have been duly taken.

5.    AFFIRMATIVE COVENANTS.
Each of Parent and each Borrower (jointly and severally) covenants and agrees
that, until the termination of all of the Commitments and the payment in full of
the Obligations (other than contingent Obligations as to which any claim has
been asserted):

5.1    Financial Statements, Reports, Certificates. Borrowers (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree each Loan Party and each of its Subsidiaries
will have a fiscal year ending December 31 of each year, (c) agree to maintain a
system of accounting that enables Parent and Borrowers to produce financial
statements in accordance with GAAP, and (d) agree that they will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to their and their
Subsidiaries’ sales, and (ii) maintain their billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to Agent.

5.2    Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on
Schedule 5.2 to this Agreement at the times specified therein, and (b) agree to
use commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, Parent and each Borrower will, and will cause each of their
Subsidiaries to, at all times preserve and keep in full force and effect such
Person’s valid existence and good standing in its jurisdiction of organization
and, except as could not reasonably be expected to result in a Material Adverse
Effect, good standing with respect to all other jurisdictions in which it is
qualified to do business and any rights, franchises, permits, licenses,
accreditations, authorizations, or other approvals material to their businesses.

5.4    Maintenance of Properties. Parent and each Borrower will, and will cause
each of their Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5    Taxes. Parent and each Borrower will, and will cause each of their
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all Taxes imposed, levied, or assessed against it, or any of
its assets or in respect of any of its income, businesses, or franchises, other
than to the extent that the validity of such Tax is the subject of a Permitted
Protest.

5.6    Insurance. Parent and each Borrower will, and will cause each of their
Subsidiaries to, at Borrowers’ expense, maintain insurance respecting each of
Parent’s and its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located. All
such policies of insurance shall be with financially sound and reputable
insurance companies and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Parent and Borrowers in effect as of the
Closing Date are acceptable to Agent). All property insurance policies are to be
made payable to Agent for the benefit of Agent and the Lenders, as their
interests may appear, in case of loss, pursuant to a standard lender’s loss
payable endorsement with a standard non-contributory “lender” or “secured party”
clause and are to contain such other provisions as Agent may reasonably require
to fully protect the Lenders’ interest in the Collateral and to any payments to
be made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the lender’s loss payable and
additional insured endorsements in favor of Agent and shall provide for not less
than thirty days (ten days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation. If Parent, any Borrower or
any of their Subsidiaries fails to maintain such insurance, Agent may arrange
for such insurance, but at Borrowers’ expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrowers
shall give Agent prompt notice of any loss exceeding $150,000 covered by
Parent’s or any Subsidiary’s casualty or business interruption insurance. Upon
the occurrence and during the continuance of an Event of Default, Agent shall
have the sole right to file claims under any property and general liability
insurance policies in respect of the Collateral, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

5.7    Inspection.
(a)    Parent and each Borrower will, and will cause each of their Subsidiaries
to, permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided, that an
authorized representative of a Borrower shall be allowed to be present) at such
reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers’ expense in accordance with the provisions of the
Fee Letter, subject to the limitations set forth below in Section 5.7(c).
(b)    Parent and each Borrower will, and will cause each of their Subsidiaries
to, permit Agent and each of its duly authorized representatives or agents to
conduct field examinations, appraisals or valuations at such reasonable times
and intervals as Agent may designate, at Borrowers’ expense in accordance with
the provisions of the Fee Letter, subject to the limitations set forth below in
Section 5.7(c).
(c)    So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Agent for
(x) more than two (2) field examinations in such calendar year and (y) one (1)
appraisal of the Collateral in such calendar year, in each case, except for
field examinations and appraisals conducted in connection with a proposed
Permitted Acquisition (whether or not consummated).

5.8    Compliance with Laws. Each of Parent and each Borrower will, and will
cause each of their Subsidiaries to, comply with all applicable Requirement of
Law except where the failure to comply could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect or except
where being contested in connection with a Permitted Protest and solely to the
extent permitted by the terms and provisions of this Agreement. Without limiting
the generality of the foregoing, each Parent and each Borrower will, and will
cause each of their Subsidiaries to, comply in all material respects with all
Public Health Laws and their implementation by any applicable Governmental
Authority and all lawful requests of any Governmental Authority applicable to
its products. Each of Parent and each Borrower will, and will cause each of
their Subsidiaries to, continue to operate all facilities, locations, and
processes in compliance in all material respects with all Registrations and
Public Health Laws. All products designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed,
promoted, sold or marketed by or on behalf of Parent, any Borrower or any of
their direct or indirect Subsidiaries that are subject to the jurisdiction of
any Regulatory Authority shall be designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed,
promoted, sold and marketed in compliance in all material respects with the
Public Health Laws.

5.9    Environmental. Each of Parent and each Borrower will, and will cause each
of their Subsidiaries to,
(a)    Keep any property either owned or operated by Parent and any Borrower or
any of their Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which any Borrower has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by Parent or any Borrower or any of their Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any Property of Parent, any
Borrower or any of their Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent, any Borrower or any of their Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.

5.10    Disclosure Updates. Each of Parent and each Borrower will, promptly and
in no event later than five (5) Business Days after obtaining knowledge thereof,
notify Agent if any written information, exhibit, or report furnished to Agent
or the Lenders contained, at the time it was furnished, any untrue statement of
a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

5.11    Formation of Subsidiaries. Each of Parent and each Borrower will, and
will cause each of their Subsidiaries to, at the time that any Loan Party forms
any direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, within fifteen days of such event (or such later date as
permitted by Agent in its sole discretion) (a) cause such new Subsidiary (i) if
such Subsidiary is a Domestic Subsidiary and Administrative Borrower requests,
subject to the consent of Agent, that such Domestic Subsidiary be joined as a
Borrower hereunder, to provide to Agent a Joinder to this Agreement, and (ii) to
provide to Agent a joinder to the Guaranty and Security Agreement, in each case,
together with such other security agreements (including Intellectual Property
Security Agreements and Mortgages with respect to any Real Property owned in fee
of such new Subsidiary), as well as appropriate financing statements (and with
respect to all property subject to a Mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary); provided, that the Joinder, the
joinder to the Guaranty and Security Agreement and such other security
agreements shall not be required to be provided to Agent with respect to any CFC
or any foreign Subsidiary of any CFC, (b) provide, or cause the applicable Loan
Party to provide, to Agent a pledge agreement (or an addendum to the Guaranty
and Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that the Equity Interests of any CFC or any foreign Subsidiary of such CFC shall
not be required to be pledged, and (c) provide to Agent all other documentation,
including the Governing Documents of such Subsidiary and one or more opinions of
counsel reasonably satisfactory to Agent, which, in its reasonable opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance, flood
certification documentation or other documentation with respect to all Real
Property owned in fee and subject to a mortgage). Any document, agreement, or
instrument executed or issued pursuant to this Section 5.11 shall constitute a
Loan Document.

5.12    Further Assurances. Each of Parent and each Borrower will, and will
cause each of their Subsidiaries to, at any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements (including Intellectual Property Security
Agreement), pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Parent, each Borrower and their Subsidiaries (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal) (other than any assets expressly excluded from the Collateral (as
defined in the Guaranty and Security Agreement) pursuant to Section 3 of the
Guaranty and Security Agreement), to create and perfect Liens in favor of Agent
in any Real Property acquired after the Closing Date by Parent or any
Subsidiary, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any CFC, any foreign Subsidiary of any CFC, and any
Subsidiary which would be excluded from the requirements of Section 5.11. To the
maximum extent permitted by applicable law, if Parent or any Borrower or any
other Loan Party refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time not to exceed five (5)
Business Days following the request to do so, Parent, each Borrower and each
other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of Parent and its Subsidiaries, including all of the
outstanding capital Equity Interests of Borrowers and their Subsidiaries in each
case, other than with respect to any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement).

5.13    Lender Meetings. Parent and Borrowers will, within 90 days after the
close of each fiscal year of Parent, at the request of Agent or of the Required
Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Parent and its Subsidiaries and the projections presented for the current fiscal
year of Parent.

5.14    Location of Inventory; Chief Executive Office. Each Borrower will, and
will cause each of its Subsidiaries to, keep (a) their Inventory (other than
Inventory on consignment or in transit and Inventory held outside of the United
States) only at the locations identified on Schedule 4.24 to this Agreement
(provided that Borrowers may amend Schedule 4.24 to this Agreement so long as
such amendment occurs by written notice to Agent not less than ten days prior to
the date on which such Inventory is moved to such new location and so long as
Agent has consented to such amendment and such new location is within the
continental United States), and (b) their respective chief executive offices
only at the locations identified on Schedule 7 to the Guaranty and Security
Agreement.

5.15    Compliance with Health Care Laws.
(a)    In addition to complying with Section 5.8, each Borrower and each of its
Subsidiaries will comply in all material respects with all applicable Health
Care Laws.
(b)    Each Borrower and each of its Subsidiaries shall (i) obtain, maintain and
preserve, and cause each of its Subsidiaries to obtain, maintain and preserve,
and take all necessary action to timely renew, all material Health Care Permits
(including, as applicable, Health Care Permits necessary for it to be eligible
to receive payment and compensation from and to participate in any Third Party
Payor Arrangements) which are necessary or useful in the proper conduct of its
business; (ii) be and remain in material compliance with all requirements for
participation in, and for licensure required to provide the goods or services
that are reimbursable under, all Third Party Payor Arrangements; and (iii) keep
and maintain all records required to be maintained by any Governmental Authority
or otherwise under any Health Care Law.
(c)    Parent and SeaSpine Orthopedics shall cause their respective Subsidiaries
to maintain a corporate and health care regulatory compliance program (“RCP”)
which addresses the requirements of Health Care Laws, including HIPAA and Other
Privacy Laws, and includes at least the following components: (i) standards of
conduct and procedures that describe compliance policies regarding laws with an
emphasis on prevention of fraud and abuse; (ii) a specific officer within
high-level personnel identified as having overall responsibility for compliance
with such standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including fraud and abuse laws and illegal billing practices;
(iv) auditing and monitoring systems and reasonable steps for achieving
compliance with such standards and procedures including publicizing a reporting
system to allow employees and other agents to anonymously report criminal or
suspect conduct and potential compliance problems; (v) disciplinary guidelines
and consistent enforcement of compliance policies including discipline of
individuals responsible for the failure to detect violations of the RCP; and
(vi) mechanisms to immediately respond to detected violations of the RCP. Each
Borrower and each of its Subsidiaries shall modify such RCPs from time to time,
as may be necessary to ensure continuing compliance with all applicable Health
Care Laws. Upon request, the Agent (and/or its consultants) shall be permitted
to review such RCPs.
(d)    Borrower shall provide to Agent upon request, an accurate, complete and
current list of all Third Party Payor Arrangements with respect to the business
of the Borrowers and their Subsidiaries.

5.16    Protection of Intellectual Property. Each Loan Party shall (a) protect,
defend and maintain the validity and enforceability of any Intellectual Property
material to the business of the Loan Parties and (b) not allow any Intellectual
Property material to the Loan Parties’ business to be abandoned, forfeited or
dedicated to the public without Agent’s prior written consent. Each Loan Party
shall at all times use commercially reasonable efforts to conduct its business
without, in any material respect, infringing, misappropriating, diluting,
violating, or otherwise impairing the Intellectual Property of any other Person.
Each Loan Party shall remain liable under each of its Intellectual Property
licenses pursuant to which it is a licensee that are material to such Loan
Party’s business, and shall observe and perform, in all material respects, all
of the conditions and obligations to be observed and performed by it thereunder.
None of Agent or any Lender shall have any obligation or liability under any
such license by reason of or arising out of any Loan Document, the granting of a
Lien, if any, in such license or the receipt by Agent (on behalf of itself and
Lenders) of any payment relating to any such license. If after the Closing Date
any Loan Party (i) obtains any patent, registered trademark or servicemark,
registered copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any patent or the registration of any trademark, servicemark, copyright or mask
work, in each case that is material to any such Loan Party, then such Loan Party
shall concurrently with the delivery of the next Compliance Certificate in
accordance with this Agreement provide written notice thereof to Agent and shall
promptly execute an Intellectual Property Security Agreement (or updates to the
Exhibits to the Intellectual Property Security Agreement previously delivered if
not filed at such time by Agent) and other documents and take such other actions
as Agent shall request to protect or perfect and maintain a first priority
perfected security interest (which will be effective as provided herein) in
favor of Agent, for the benefit of Lenders, in such Property. If requested by
Agent, each Loan Party shall promptly provide to Agent copies of all
applications that it files for patents or for the registration of trademarks,
servicemarks, copyrights or mask works.

5.17     Collateral Access Agreements. Unless otherwise agreed to by Agent in
writing, each Loan Party shall obtain and maintain a Collateral Access Agreement
with respect to any real property (other than real property owned by such Loan
Party) (a) that is such Loan Party’s principal place of business, (b) where such
Loan Party’s books or records are maintained and (c) where any Collateral (other
than Inventory on consignment) is stored or maintained.

5.18    N.L.T. Spine Eligibility. Notwithstanding anything to the contrary
contained herein, all Accounts and Inventory of Borrower relating directly or
indirectly to the Medical Device Business (defined in the N.L.T. Spine
Acquisition Agreement) acquired by Parent pursuant to and in accordance with the
N.L.T. Spine Acquisition Agreement shall be considered ineligible for purposes
of calculation of, and inclusion in, the Borrowing Base hereunder until such
time as Agent has received from Borrower, in form and substance reasonably
acceptable to Agent, not less than five (5) Business Days prior to the date of
any proposed borrowing, a certificate signed on behalf of Borrower by an
Authorized Person certifying (i) that the OCS Transfer Amount has been received
in full by the OCS to the extent not otherwise waived in writing by the OCS
(each as defined in the N.L.T. Spine Acquisition Agreement), (ii) that the
Subsequent Closing (as defined in the N.L.T. Spine Acquisition Agreement) has
closed and each of the conditions precedent set forth in the N.L.T. Spine
Acquisition Agreement relating to the Subsequent Closing have been satisfied or
waived and (iii) that such Accounts and/or Inventory otherwise satisfy all of
the eligibility criteria of an “Eligible Account” or “Eligible Inventory”, as
the case may be.

5.19    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

6.    NEGATIVE COVENANTS.
Each of Parent and each Borrower (jointly and severally) covenants and agrees
that, until the termination of all of the Commitments and the payment in full of
the Obligations (other than contingent Obligations as to which any claim has
been asserted):

6.1    Indebtedness. Neither Parent nor any Borrower shall permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2    Liens. Neither Parent nor any Borrower shall, nor shall they permit their
respective Subsidiaries to, create, incur, assume, or suffer to exist, directly
or indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3    Restrictions on Fundamental Changes. Neither Parent, any Borrower nor any
of their respective Subsidiaries will,
(a)    Other than in order to consummate a Permitted Acquisition or an IsoTis
Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for any (i) merger
or such other transaction between Borrowers, provided, that no merger may occur
between Parent and any Borrower and (ii) merger or such other transaction
between a Borrower and a Subsidiary of such Borrower that is not a Loan Party so
long as such Borrower is the surviving entity of any such merger and
(iii) merger or such other transaction between Subsidiaries which are not
Borrowers or Guarantors,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries with nominal assets and nominal liabilities, (ii) the liquidation
or dissolution of a Loan Party (other than Parent or any Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary that is not
a Loan Party so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary that is not liquidating or dissolving
or to a Subsidiary which would not be required to be a Loan Party pursuant to
Section 5.11, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or
(d)    change its classification/status for U.S. federal income tax purposes.

6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, neither Parent nor any Borrower
shall, nor shall they permit their respective Subsidiaries to Transfer or
otherwise dispose of (or enter into an agreement to Transfer or otherwise
dispose of) any of its or their assets.

6.5    Nature of Business. Neither Parent nor any Borrower shall, nor shall they
permit their respective Subsidiaries to, make any change in the nature of its or
their business as described in Schedule 6.5 to this Agreement or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent Parent, any
Borrower or any of their respective Subsidiaries from engaging in any business
that is reasonably related or ancillary to its or their business.

6.6    Prepayments and Amendments. Neither Parent nor any Borrower shall, nor
shall they permit their respective Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent, any Borrower or any of their Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, (B)  Hedge Obligations or
(C) Permitted Intercompany Advances, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(iii)    make any payment on account of N.L.T. Spine Indebtedness other than
Permitted N.L.T. Spine Indebtedness Payments, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, (D) Indebtedness permitted under clauses (c), (h), (j)
and (k) of the definition of Permitted Indebtedness and (E) any other
amendments, modifications or changes so long as after giving effect thereto the
applicable agreement, instrument, document, indenture or other writing
constitutes Permitted Indebtedness,
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders,
(iii)    any Lease if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders,
(iv)    the Patent Licenses with respect to any Eligible Inventory, except to
the extent that such amendment, modification, or change could not, individually
or in the aggregate, reasonably be expected to be materially adverse to the
interests of Agent or any Lender (it being understood that any amendment or
modification that restricts the ability of the Parent or any of its Subsidiaries
to sublicense or assign any Intellectual Property in respect of any such Patent
License to Agent shall be deemed to be materially adverse to the interests of
Agent and the Lenders), or
(v)    any other Material Contract, except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of Agent or any Lender.

6.7    Restricted Payments. Neither Parent nor any Borrower shall, nor shall
they permit their respective Subsidiaries to, make any Restricted Payment,
except as permitted under Section 2.15(i).

6.8    Accounting Methods. Neither Parent nor any Borrower shall, nor shall they
permit their respective Subsidiaries to, modify or change its fiscal year or its
method of accounting (other than as may be required to conform to or is
permitted by GAAP).

6.9    Investments. Neither Parent nor any Borrower shall, nor shall they permit
their respective Subsidiaries to, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment except for Permitted Investments.

6.10    Transactions with Affiliates. Neither Parent nor any Borrower shall, nor
shall they permit their respective Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction with any Affiliate of any Loan
Party except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or any Borrower or any of their
Subsidiaries, on the one hand, and any Affiliate of Parent or any Borrower or
any of their Subsidiaries, on the other hand, so long as such transactions
(i) are fully disclosed to Agent prior to the consummation thereof, if they
involve one or more payments by Parent, such Borrower or such Subsidiary in
excess of $100,000 for any single transaction or series of related transactions
and (ii) are no less favorable, taken as a whole, to Parent, such Borrower or
such Subsidiary, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,
(b)    any indemnity provided for the benefit of directors (or comparable
managers) of Parent, a Borrower or a Subsidiary so long as it has been approved
by Parent’s, such Borrower’s or such Subsidiary’s board of directors (or
comparable governing body) if required by applicable law,
(c)    the payment of reasonable compensation (including equity awards and
related documentation), severance, or employee benefit arrangements to
employees, officers, and outside directors of Parent, a Borrower and a
Subsidiary in the ordinary course of business and consistent with industry
practice so long as it has been approved by Parent’s, such Borrower’s or such
Subsidiary’s board of directors (or comparable governing body) if required in
accordance with applicable law,
(d)    transactions solely (a) made by a Borrower to another Borrower or to any
direct or indirect Subsidiary of any Borrower that is a Loan Party, (b) made by
any CFC to a Borrower, any direct or indirect Subsidiary of any Borrower, or to
any Subsidiary of any CFC and (c) made by a Borrower to IsoTis International (or
another CFC) consisting solely of clearly identifiable proceeds received from an
issuance of Equity Interests by such Borrower and exclusively used by IsoTis (or
such CFC) for purposes of consummating IsoTis Acquisitions,
(e)    transactions permitted by Section 6.3, Section 6.7 or Section 6.9, and
(f)    agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party.

6.11    Use of Proceeds. Neither Parent nor any Borrower shall, nor shall they
permit their respective Subsidiaries to, use the proceeds of the Loans for any
purpose other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the
Funds Flow Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes; provided, that (x)
no part of the proceeds of the Loans made to Borrowers will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors, (y) no part of
the proceeds of any Loan or Letter of Credit will be used, directly or
indirectly, to make any payments to a Sanctioned Entity or a Sanctioned Person,
to fund any investments, loans or contributions in, or otherwise make such
proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.

6.12    Limitation on Issuance of Equity Interests. Other than in connection
with a Permitted Disposition or a Permitted Acquisition, neither Parent nor any
Borrower shall, nor shall they permit their respective Subsidiaries to, issue or
sell or enter into any agreement or arrangement for the issuance or sale of any
of its Equity Interests.

6.13    Inventory with Bailees. Neither Parent nor any Borrower shall, nor shall
they permit their respective Subsidiaries to, other than as set forth on
Schedule 4.24, other than as permitted under Section 5.14 and other than
consigned Inventory, store Inventory at any time with a bailee, warehouseman, or
similar party, or Transfer any Collateral to any such location without Agent’s
prior written consent except as set forth on Schedule 4.24 (as such Schedule may
be amended in accordance with Section 5.14).

6.14    Parent as Holding Company. Parent shall not incur any liabilities (other
than liabilities arising under the Loan Documents), own or acquire any assets
(other than the Equity Interests of Borrowers and its other Subsidiaries) or
engage itself in any operations or business, except in connection with its
ownership of Borrowers and Parent’s other Subsidiaries and Parent’s rights and
obligations under the Loan Documents.

6.15    Modifications to Material Contracts. Neither Parent nor any Borrower
shall, nor shall they permit their respective Subsidiaries to, amend, modify or
waive any provision of (a) any Material Contract, unless the net effect of such
amendment, modification or waiver is not adverse to any Loan Party, Agent or
Lenders, (b) any document relating to any Subordinated Indebtedness or (c) any
N.L.T. Spine Acquisition Document; provided, however, Parent and/or any Borrower
may amend, modify or waive any provision of any N.LT. Spine Acquisition
Documents to the extent such amendment, modification or waiver does not amend,
modify or waive any provision relating to the N.L.T. Spine Indebtedness in a
manner adverse to any Loan Party, Agent or Lenders.

6.16    Antilayering. Borrowers shall not incur or suffer to exist Indebtedness
that is senior in right of payment to the Loans or any of the other Obligations
under the Loan Documents, as the case may be, and expressly subordinate in right
of payment to any other Indebtedness of such Person.

6.17    Deposit Accounts. The Loan Parties shall not fail to comply with any of
the provisions set forth in Section 7(k) of the Guaranty and Security Agreement.

7.    FINANCIAL COVENANT.
Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the Obligations
(other than contingent Obligations as to which any claim has been asserted),
during any Covenant Testing Period, Borrowers will maintain a Fixed Charge
Coverage Ratio of at least 1.10 to 1.00 measured as of the last day of the prior
fiscal month for the applicable Measurement Period. At all times when no
Covenant Testing Period exists, Parent and Borrowers shall have no obligations
under this Section 7.





8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1    Payments. If any Loan Party fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of five (5) Business Days,
(b) all or any portion of the principal of the Loans, or (c) any amount payable
to Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, or 5.14, 5.15,
5.16 or 5.17 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.9 and 5.12 of this Agreement and
such failure continues for a period of ten days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent;

8.3    Judgments. If one or more judgments, orders, or awards for the payment of
cash involving an aggregate amount of $250,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of forty-five consecutive
days at any time after the entry of any such judgment, order, or award during
which (1) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6    Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $250,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party with a value in excess of $250,000, or (c) the occurrence of any event
that terminates, or permits any counterparty to terminate, any Patent License or
any consent to a sublicense of such Patent License to Agent, in each case
applicable to any Eligible Inventory with a value in excess of $100,000;

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8    Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement) or if any Guarantor repudiates or revokes or purports to repudiate or
revoke any such guaranty;

8.9    Security Documents. If the Guaranty and Security Agreement, any
Intellectual Property Security Agreement or any other Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, (except to the extent of Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens or the interests
of lessors under Capital Leases) first priority Lien on the Collateral covered
thereby, except (a) as a result of a disposition of the applicable Collateral in
a transaction permitted under this Agreement, or (b) as the result of an action
or failure to act on the part of Agent;

8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly.

8.12    Lockbox Instructions. If (a) any instruction or agreement regarding any
Non-Government Receivables Lockbox Account is amended or terminated without the
written consent of Agent, (b) any Borrower fails to forward any Collections on
Accounts to the applicable Non-Government Receivables Lockbox Account as
required pursuant to Section 7(k) of the Guaranty and Security Agreement or
(c) any Loan Party directs any Account Debtor to make a payment in respect of
any Account to any place, lockbox or Deposit Account other than a Non-Government
Receivables Lockbox Account.

8.13    Health Care Laws. If any of the following shall occur:
(a)    any Health Care Permit of a Borrower shall be revoked, fail to be
renewed, suspended or otherwise terminated, if the result thereof is reasonably
expected to have, alone or in the aggregate, a Material Adverse Effect,
(b)    any Borrower shall lose eligibility for any reason to participate in any
Government Reimbursement Program or to accept assignments or rights to
reimbursement thereunder, if the result thereof is reasonably expected to have,
alone or in the aggregate, a Material Adverse Effect,
(c)    any Account Debtor shall terminate, revoke or fail to renew one or more
Borrower’s right to participate in any Third Party Payor Arrangement, if the
result thereof is reasonably expected to have, alone or in the aggregate, a
Material Adverse Effect,
(d)    any Borrower shall fail to pay when due any amounts owing by such
Borrower under any extended repayment agreement, or such Borrower shall fail to
perform in a timely manner any of its other obligations under such extended
repayment agreement, or any event shall occur that shall permit CMS to
accelerate the aggregate amounts payable under such extended repayment
agreement, if the result thereof is reasonably expected to have, alone or in the
aggregate, a Material Adverse Effect, or
(e)    any Borrower, officer, managing employee, shareholder or director of any
Borrower (i) shall have been found guilty of an act of fraud or (ii) shall have
been indicted for or convicted of a felony crime that relates to any Third Party
Payor Arrangement.

8.14    Regulatory Authority. (i) a Regulatory Authority initiates a Regulatory
Action or any other enforcement action against any Loan Party or any supplier of
a Loan Party that causes any Loan Party to recall, withdraw, remove or
discontinue marketing or conducting clinical research on any of its products
which could reasonably be expected to have a Material Adverse Effect; (ii) a
Regulatory Authority issues or undertakes a Regulatory Action with respect to
any Loan Party or any of its activities or products which could reasonably be
expected to have a Material Adverse Effect; (iii) any Loan Party conducts a
mandatory or voluntary recall which could reasonably be expected to result in
liability and expense to the Loan Parties of $500,000 or more; (iv) any Loan
Party enters into a settlement agreement with CMS or any Regulatory Authority
that results in aggregate liability as to any single or related series of
transactions, incidents or conditions of $500,000 or more or that could
reasonably be expected to have a Material Adverse Effect; or (v) a Regulatory
Authority revokes any authorization or permission granted under any
Registration, or any Loan Party withdraws any Registration, that could
reasonably be expected to have a Material Adverse Effect.

8.15    Lease Agreements. The occurrence of an event of default (after giving
effect to any cure periods) under any lease agreement covering the leased
premises at (i) 5770 Armada Drive, Carlsbad, California or (ii) 2 Goodyear,
Irvine, California, and as a result thereof, the landlord thereunder terminates
such lease agreement or sends a written notice of default or intent to terminate
such lease agreement or pursue any other remedies under such lease agreement
against one or more of the Borrowers.

8.16    Integra Supply Agreements. The occurrence of a default by a Borrower
under any of the Integra Supply Agreements which continues uncured beyond any
applicable notice and grace period provided thereunder and the effect of which
could reasonably be expected to result in a Material Adverse Effect.

9.    RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;
(b)    by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Parent, Borrowers and their
Subsidiaries. The Agent waives any right of offset it may have against any
Government Receivables Lockbox Account maintained by any Borrower with Agent for
the repayment of any Obligations (other than Bank Product Obligations);
provided, however, that the Agent shall at all times have (and does not waive) a
perfected security interest in each such Government Receivables Lockbox Account
and any proceeds of Collateral deposited into each such Government Receivables
Lockbox Account to secure the repayment of all Obligations.

9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

10.    WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Each of Parent and each Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Parent or any Borrower may in any way be
liable.

10.2    The Lender Group’s Liability for Collateral. Each of Parent and each
Borrower hereby agrees that: (a) so long as Agent complies with its obligations,
if any, under the Code, the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by Parent
and Borrowers.

10.3    Indemnification. Parent and each Borrower shall pay, indemnify, defend,
and hold the Agent-Related Persons, the Lender-Related Persons, Issuing Bank,
and each Participant (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or Agent’s monitoring of Parent’s,
Borrowers’ and their Subsidiaries’ compliance with the terms of the Loan
Documents (provided that neither Parent nor any Borrower shall be liable for
costs and expenses (including attorneys fees) of any Lender (other than Wells
Fargo) incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents)) (provided, that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders
that do not involve any acts or omissions of any Loan Party, or (ii) disputes
solely between or among the Lenders and their respective Affiliates that do not
involve any acts or omissions of any Loan Party; it being understood and agreed
that the indemnification in this clause (a) shall extend to Agent (but not the
Lenders unless the dispute involves an act or omission of a Loan Party) relative
to disputes between or among Agent on the one hand, and one or more Lenders, or
one or more of their Affiliates, on the other hand, or (iii) any claims for
Taxes, which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Borrower or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, neither Parent nor any Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines in a final, non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Parent
or Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Parent and Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Parent, any Borrower or Agent, as the case may be, they shall be sent
to the respective address set forth below:
If to Parent or any Borrower:
c/o SeaSpine Orthopedics Corporation
 
5770 Amada Drive
 
Carlsbad, CA 92008
 
Attn:
John Bostjancic
 
Fax No.
 
 
 
with copies to:
Goodsmith, Gregg & Unruh LLP
 
150 S. Wacker Dr., Suite 3150
 
Chicago, IL 60606
 
Attn:
David Gregg, Esq.
 
Fax No.
 
 
 
If to Agent:
Wells Fargo Bank, National Association
 
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Specialty Finance Loan Portfolio Manager
Fax No. (310) 453-7442
 
 
with copies to:
Duane Morris LLP
 
190 South LaSalle Street, Suite 3700
 
Chicago, Illinois 60603
 
Attn:
N. Paul Coyle, Esq.
 
Fax No.
 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(d)    EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SETOFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees (each, an “Assignee”), with the prior written consent
(such consent not be unreasonably withheld or delayed) of:
(A)    Administrative Borrower; provided, that no consent of Administrative
Borrower shall be required (1) if a Default or an Event of Default has occurred
and is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than natural persons) of a Lender; provided
further, that Administrative Borrower shall be deemed to have consented to a
proposed assignment unless Administrative Borrower objects thereto by written
notice to Agent within five (5) Business Days after having received notice
thereof; and
(B)    Agent, Swing Lender, and Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to an Ineligible Institution, (ii) so long as no Event of
Default has occurred and is continuing, to a Competitor, or (iii) to a natural
person,
(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent, any Borrower and their
Subsidiaries and their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§ 203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Revolving Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolving Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolving Loan to an Affiliate of such Lender or a Related Fund of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that except
to the extent specifically permitted by the terms and provisions of this
Agreement, neither Parent nor any Borrower may assign this Agreement or any
rights or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio. No consent to
assignment by the Lenders shall release Parent or any Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
Parent or any Borrower is required in connection with any such assignment.

14.    AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender,
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release or contractually
subordinate Agent’s Lien in and to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders”,
Supermajority Lenders or “Pro Rata Share”,
(ix)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents, or
(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii) or Section 2.4(e) or (f);
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Unbilled
Accounts, Eligible Finished Goods Inventory, Eligible Raw Material Inventory,
Eligible Work-in-Process Inventory and Eligible Inventory) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise, or the
definition of Maximum Revolver Amount, or change Section 2.1(c);
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;
(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or any
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five (5) Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than fifteen (15) Business Days after
the date such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.    AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents, (c) make Revolving Loans,
for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Parent, any Borrower or any of their Subsidiaries,
the Obligations, the Collateral, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Parent, any Borrower or any of their Subsidiaries or Affiliates, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent, any Borrower or any of their
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Parent or any Borrower or any of their Subsidiaries. No
Agent-Related Person shall have any liability to any Lender, and Loan Party or
any of their respective Affiliates if any request for a Loan, Letter of Credit
or other extension of credit was not authorized by the applicable Borrower.
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Loan Document or applicable law or regulation.

15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and any Borrower and their Subsidiaries or Affiliates, shall
be deemed to constitute any representation or warranty by any Agent-Related
Person to any Lender (or Bank Product Provider). Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Parent and each Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Parent and Borrowers. Each
Lender also represents (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Parent and each
Borrower or any other Person party to a Loan Document. Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender (or Bank Product Provider) with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Parent and any Borrower or any other Person
party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Parent, any Borrower, their Affiliates or any
of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or their Affiliates’
or representatives’ possession before or after the date on which such Lender
became a party to this Agreement (or such Bank Product Provider entered into a
Bank Product Agreement).

15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent, any Borrower or any of their Subsidiaries,
each Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable share thereof. Whether or not the transactions contemplated
hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
and defend the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so)
from and against any and all Indemnified Liabilities; provided, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and any Borrower and their Subsidiaries and Affiliates and any other
Person party to any Loan Document as though Wells Fargo were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group. The other members of the Lender Group acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding Parent, any Borrower or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent, such Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders (or
Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include Wells Fargo in its
individual capacity.

15.9    Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent, any Borrower and their Subsidiaries and Affiliates and any
other Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Parent,
any Borrower or their Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of Parent, such Borrower
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrowers
certify to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which neither Parent, nor any Borrower
or any of their Subsidiaries owned any interest at the time Agent’s Lien was
granted nor at any time thereafter, (iv) constituting property leased or
licensed to Parent, a Borrower or any of their Subsidiaries under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in connection with a credit bid or purchase authorized under
this Section 15.11. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, (b) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9‑610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy. In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and
(ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration; provided, that Bank Product
Obligations not entitled to the application set forth in Section 2.4(b)(iii)(J)
shall not be entitled to be, and shall not be, credit bid, or used in the
calculation of the ratable interest of the Lenders and Bank Product Providers in
the Obligations which are credit bid. Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrowers at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Loan Party, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate (by contract or
otherwise) any Lien granted to or held by Agent on any property under any Loan
Document (a) to the holder of any Permitted Lien on such property if such
Permitted Lien secures purchase money Indebtedness (including Capitalized Lease
Obligations) which constitute Permitted Indebtedness and (b) to the extent Agent
has the authority under this Section 15.11 to release its Lien on such property.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent, Borrowers or their Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
(c)    Upon the termination of the Commitments and payment and satisfaction in
full by the Loan Parties of all of the Obligations, promptly following a request
by any Borrower, Agent shall deliver to Borrower a release of the Loan Documents
(and releases or termination statements in proper form) with respect to the
assets of any Subsidiary Transferred pursuant to a transaction permitted by the
Loan Documents and with respect to any pledge of the Equity Interests or
Indebtedness of such Subsidiary pursuant to any such transaction.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent, any Borrower or any of their
Subsidiaries or any deposit accounts of Parent, any Borrower or any of their
Subsidiaries now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Parent, any Borrower or any of their Subsidiaries (each, a “Report”) prepared by
or at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Parent, Borrowers
and their Subsidiaries and will rely significantly upon Parent’s, Borrowers’ and
their Subsidiaries’ books and records, as well as on representations of
Borrowers’ personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Parent, Borrowers and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x)  any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Parent, any Borrower or any of their Subsidiaries
to Agent that has not been contemporaneously provided by Parent, such Borrower
or such Subsidiary to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Parent, any Borrower or any of their
Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent, such
Borrower or such Subsidiary, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to Borrowers a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis (except as otherwise specifically
provided herein), according to their respective Commitments, to make an amount
of such credit not to exceed, in principal amount, at any one time outstanding,
the amount of their respective Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.

16.    WITHHOLDING TAXES.

16.1    Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law, and in the event any
deduction or withholding of Taxes is required, the applicable Loan Party shall
make the requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Taxes or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein. The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent's demand. The Loan Parties
shall jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a "Tax Indemnitee") for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including any Indemnified Taxes
imposed or asserted on, or attributable to, amounts payable under this Section
16) imposed on, or paid by, such Tax Indemnitee and all reasonable costs and
expenses related thereto (including fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines in a final, non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Tax Indemnitee). The obligations
of the Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

16.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Parent (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments,
as applicable);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender's reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates), provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including its tax
returns). Each Lender and each Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of Loan
Parties to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Loan Parties to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Parent and Borrowers agree that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

16.3    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to the
Administrative Borrower on behalf of the Borrowers (but only to the extent of
payments made, or additional amounts paid, by Borrowers under this Section 16
with respect to Indemnified Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the applicable Governmental Authority with respect to such
a refund); provided, that Borrowers, upon the request of Agent or such Lender,
agrees to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the applicable Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder as finally determined in a
final, non-appealable judgment by a court of competent jurisdiction) to Agent or
such Lender in the event Agent or such Lender is required to repay such refund
to such Governmental Authority. Notwithstanding anything in this Agreement to
the contrary, this Section 16 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Borrowers or any other Person or require Agent or any
Lender to pay any amount to an indemnifying party pursuant to Section 16.4, the
payment of which would place Agent or such Lender (or their Affiliates) in a
less favorable net after-Tax position than such Person would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

17.    GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8    Revival and Reinstatement of Obligations; Certain Waivers.
(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and
(ii) Agent’s Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made. If, prior to any of the foregoing, (A) Agent’s
Liens shall have been released or terminated or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent’s Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.
(b)    Anything to the contrary contained herein notwithstanding, if Agent or
any Lender accepts a guaranty of only a portion of the Obligations pursuant to
any guaranty, each of Parent and each Borrower hereby waive its right under
Section 2822(a) of the California Civil Code or any similar laws of any other
applicable jurisdiction to designate the portion of the Obligations satisfied by
the applicable guarantor’s partial payment.

17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent,
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, shall not be used other than in
connection with the administration of the Loans and performance of the Loan
Documents, and shall not be disclosed by Agent and the Lenders to Persons who
are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to any member of the Lender
Group and to employees, directors and officers of any member of the Lender Group
(the Persons in this clause (i), “Lender Group Representatives”) on a “need to
know” basis in connection with this Agreement and the transactions contemplated
hereby and on a confidential basis, (ii) to Subsidiaries and Affiliates of any
member of the Lender Group (including the Bank Product Providers), provided that
any such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrowers with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11    Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13    SeaSpine Orthopedics as Agent for Borrowers. Each Borrower hereby
irrevocably appoints SeaSpine Orthopedics as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), and (c) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Revolving
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (ii) the Lender Group’s relying
on any instructions of the Administrative Borrower, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.13 with respect to any liability that has been finally
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Agent-Related Person or Lender-Related Person, as the case
may be.

17.14    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

17.15    Amendment and Restatement of the Original Credit Agreement. The parties
hereto acknowledge and agree that: (a) this Agreement and the other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Original Credit Agreement); (b) such “Obligations” under the
Original Credit Agreement are in all respects continuing with only the terms
thereof being amended and modified as provided in this Agreement; and (c) the
“Liens” granted in the “Collateral” (each as defined in the Original Credit
Agreement and/or the Guaranty and Security Agreement, as applicable) pursuant to
the Original Credit Agreement securing payment of such “Obligations” are in all
respects continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed. Without limitation of the foregoing, Borrowers and Parent hereby fully
and unconditionally ratify and affirm all of the Loan Documents, as amended, and
agree that all security interests and other Liens granted to Agent for the
benefit of itself and the other Lenders in the collateral thereunder with
respect to the Loans shall from and after the date hereof secure all Obligations
hereunder in favor of the Agent for the benefit of itself and the other Lenders.
For the avoidance of doubt, all other Obligations (as defined in the Original
Credit Agreement) remain unaffected except to the extent specifically set forth
therein, and the Original Credit Agreement and related Loan Documents remain in
full force and effect in all respects. Notwithstanding the modifications
effected by this Agreement of the representations, warranties and covenants of
Borrowers and/or Parent, as applicable, in the Original Credit Agreement,
Borrowers and Parent acknowledge and agree that any choses in action or other
rights created in favor of Agent for the benefit of itself and the other Lenders
(and their successors and assigns) arising out of the representations and
warranties of Borrowers and/or Parent, as applicable, contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of credit thereunder) in connection with
the Original Credit Agreement shall survive the execution and delivery of this
Agreement in favor of the Agent for the benefit of itself and the other Lenders.
All indemnification obligations of Borrowers and Parent pursuant to the Original
Credit Agreement shall survive the amendment and restatement of the Original
Credit Agreement pursuant to this Agreement. On and after the Closing Date, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or similar words referring to the Credit Agreement shall mean and be a
reference to this Agreement.
17.16    Release; No Actions, Claims, Etc..
(a)    In further consideration of Agent’s and Lenders’ execution of this
Agreement, each of Parent and each Borrower (on behalf of itself and its
members, managers, partners, officers, employees, affiliates, agents, successors
and assigns) hereby unconditionally and irrevocably forever remises, releases,
acquits, satisfies and forever discharges Agent and each Lender and their
respective predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives and affiliates (collectively, the
“Releasees”) from any and all claims, counterclaims, demands, liabilities,
disputes, proceedings, damages, debts, suits, controversies, penalties, fees,
costs, expenses, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liability be direct or indirect,
liquidated or unliquidated, known or unknown, matured or unmatured, fixed or
contingent, foreseen or unforeseen, and whether or not heretofore asserted, that
such Borrower or Parent (or any of its members, managers, partners, employees,
officers, affiliates, successors or assigns) ever had, now has, or may have
against or seek from any or all of the Releasees, which arise from or relate to
any actions, omissions, conditions, events, or any other circumstances
whatsoever on or prior to the date hereof, including with respect to the
Obligations, any Collateral, this Agreement, the transactions relating thereto,
and any Loan Documents, other than for Agent or any Lender’s gross negligence or
willful misconduct as finally determined in a final, non-appealable judgment by
a court of competent jurisdiction.
(b)    Each of Parent and each Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(c)    To the furthest extent permitted by law, each of Parent and each Borrower
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it, respectively, may have as
against Agent or any Lender under any law, rule or regulation of any
jurisdiction that would or could have the effect of limiting the extent to which
a general release extends to claims which any Borrower, Parent, Agent, any
Lender or any Releasee does not know or suspect to exist as of the date hereof.
Each of Parent and each Borrower hereby acknowledges that the waiver set forth
in the prior sentence was separately bargained for and that such waiver is an
essential term and condition of this Agreement.
(d)    As of the date hereof, each of Parent and each Borrower hereby
acknowledges and confirms that they have no knowledge of any claims,
counterclaims, demands, liabilities, disputes, proceedings, damages, debts,
suits, controversies, penalties, fees, costs, expenses, actions or causes of
action of whatever kind or nature, in law or in equity, against the Agent, the
Lenders or any other Releasees arising from any action by such Persons, or
failure of such Persons on or prior to the date hereof which arise from or
relate to any actions, omissions, conditions, events, or any other circumstances
whatsoever on or prior to the date hereof, including with respect to the
Original Credit Agreement and the other Loan Documents executed in connection
therewith, the transactions relating thereto the Obligations or any Collateral.

17.17    Reaffirmation of Loan Documents; Reaffirmation of Security Interest;
Guarantor Acknowledgement. Each of Parent and each Borrower hereby (a) confirms
and agrees that (i) each Loan Document to which it is a party remains in full
force and effect and each are hereby ratified and confirmed in all respects,
including with regard to this Agreement and all of each Borrower’s and Parent’s
liabilities and obligations under and pursuant to the Loan Documents to which it
is a party, each as modified by this Agreement (if and as applicable), are and
shall be valid and enforceable and shall not be impaired or limited in any way
by the execution, delivery or effectiveness of this Agreement, (b) represents
and warrants to Agent and Lenders, which representations and warranties shall
survive the execution and delivery hereof, that each Borrower’s and Parent’s
representations and warranties contained in the Loan Documents to which it is a
party are true and correct as of the date hereof, with the same effect as though
made on the date hereof, (c) agrees and acknowledges that such ratification and
confirmation is not a condition to the continued effectiveness of this Agreement
or any other Loan Document, and (d) agrees that neither such ratification and
confirmation, nor the solicitation of such ratification and confirmation by
Agent constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments, modifications or
restatements, if any, to the Agreement or any other Loan Document. The
disclosure schedules to the Guaranty and Security Agreement are amended and
restated with the disclosure schedules attached hereto as Exhibit G-1, each of
which is true, complete and correct in all material respects and shall be deemed
a part of the Guaranty and Security Agreement for all purposes of the Guaranty
and Security Agreement. Each of Parent and each Borrower hereby confirms and
agrees that all security interests and liens granted to Agent, for the benefit
of the Lenders, continue to be perfected, first priority liens and remain in
full force and effect and shall continue to secure the Obligations. All
Collateral remains free and clear of any liens other than liens in favor of
Agent and Permitted Liens. Nothing herein contained is intended to in any way
impair or limit the validity, priority, and extent of Agent’s existing security
interest in and liens upon the Collateral. Each Guarantor acknowledges and
consents to all of the terms and conditions of this Agreement, affirms its
guaranty obligations under and in respect of the Loan Documents to which it is a
party and agrees that neither this Agreement nor any of the documents executed
in connection therewith operate to reduce or discharge its obligations under the
Loan Documents, except as expressly set forth herein or therein.
[Signature pages to follow.]






4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


PARENT AND GUARANTOR:


SEASPINE HOLDINGS CORPORATION, a Delaware corporation




By:   /s/John Bostjancic                 
      John Bostjancic 
      Chief Financial Officer


BORROWERS:


SEASPINE ORTHOPEDICS CORPORATION, a Delaware corporation




By:   /s/John Bostjancic                 
      John Bostjancic 
      Chief Financial Officer


SEASPINE, INC., a Delaware corporation




By:   /s/John Bostjancic                 
      John Bostjancic 
      Chief Financial Officer


ISOTIS, INC., a Delaware corporation




By:    /s/John Bostjancic                 
      John Bostjancic 
      Chief Financial Officer





(Signature Page to Amended and Restated Credit Agreement)

--------------------------------------------------------------------------------




SEASPINE SALES LLC, a Delaware limited liability company


By: SeaSpine, Inc., its sole member




By:     /s/John Bostjancic                 
     John Bostjancic 
     Chief Financial Officer


ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation




By:     /s/John Bostjancic                 
      John Bostjancic 
      Chief Financial Officer


THEKEN SPINE, LLC, an Ohio limited liability company


By: SeaSpine Orthopedics Corporation, its sole member


By:    /s/John Bostjancic                 
     John Bostjancic 
     Chief Financial Officer







(Signature Page to Amended and Restated Credit Agreement)

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender
By:
/s/Lloyd Van Dyke
Name:
Lloyd Van Dyke
Title:
Authorized Signatory







(Signature Page to Amended and Restated Credit Agreement)

--------------------------------------------------------------------------------





Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Acceptable Appraisal” means, with respect to an appraisal of Inventory the most
recent appraisal of such property received by Agent (a) from an appraisal
company satisfactory to Agent, (b) the scope and methodology (including, to the
extent relevant, any sampling procedure employed by such appraisal company)
(prepared based on reasonable assumptions and pursuant to customary
instructions) of which are satisfactory to Agent, and (c) the results of which
are satisfactory to Agent, in each case, in Agent's Permitted Discretion.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Account Party” has the meaning specified therefor in Section 2.11(h) of the
Agreement.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent, and Borrower or any of their respective
Subsidiaries in a Permitted Acquisition; provided, that such Indebtedness (a) is
either purchase money Indebtedness or a Capital Lease with respect to Equipment
or mortgage financing with respect to Real Property or other Indebtedness which
would be Permitted Indebtedness if incurred by Borrower, (b) was in existence
prior to the date of such Permitted Acquisition, and (c) was not incurred in
connection with, or in contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of any other Person, or
(b) the purchase or other acquisition (whether by means of a merger,
consolidation, or otherwise) by a Person or its Subsidiaries of all of the
Equity Interests of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.


SCHEDULE 1.1
Page 1



--------------------------------------------------------------------------------




“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) if any Person owns directly or indirectly
20% or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the governing body of a Person or 20%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person), then both such Persons shall be deemed
Affiliates of each other, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
“Agent’s Liens” means the Liens granted by Parent, each Borrower and any of
their Subsidiaries to Agent under the Loan Documents and securing the
Obligations.
“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that


SCHEDULE 1.1
Page 2



--------------------------------------------------------------------------------




relates to money laundering, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed month; provided, that any time an
Event of Default has occurred and is continuing, the Applicable Margin shall be
set at the margin in the row styled “Level III”:
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR
Rate Loans (the
“LIBOR Rate
Margin”)
I
> $20,000,000
1.25 percentage
points
2.25 percentage points
II
< $20,000,000 and
> $10,000,000
1.50 percentage
points
2.50 percentage points
III
< $10,000,000
1.75 percentage
points
2.75 percentage points



The Applicable Margin shall be re-determined as of the first day of each fiscal
month of Borrowers.
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided that any time an Event
of Default has occurred and is continuing, the Applicable Unused Line Fee
Percentage shall be set at the margin in the row styled “Level II”:
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
> 25% of the Maximum Revolver Amount
0.375 percentage points
II
< $25% of the Maximum Revolver Amount
0.50 percentage points





SCHEDULE 1.1
Page 3



--------------------------------------------------------------------------------




The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of the
Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to the Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $10,000,000, minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


SCHEDULE 1.1
Page 4



--------------------------------------------------------------------------------




“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent, any Borrower or any of their Subsidiaries by
a Bank Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by Parent, any Borrower or any of their Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent and each Borrower and their
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Parent,
any Borrower or any of their Subsidiaries.
“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of Parent
and each Borrower and their Subsidiaries in respect of Bank Product Obligations)
in respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means, on any date, an annual rate of interest equal to the greatest
of (a) the Federal Funds Rate plus ½%, (b) the LIBOR Rate (which rate shall be
calculated based upon an interest period of one month and shall be determined on
a daily basis), plus one percentage point, and (c) the rate of interest
announced, from time to time, within Wells Fargo at its principal office in San
Francisco as its “prime rate”, with the understanding that the “prime rate” is
one of Wells


SCHEDULE 1.1
Page 5



--------------------------------------------------------------------------------




Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate (and, if
any such announced rate is below zero, then the rate determined pursuant to this
clause (d) shall be deemed to be zero).
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent, any Borrower or any of their respective Subsidiaries or
ERISA Affiliates has been an “employer” (as defined in Section 3(5) of ERISA)
within the past six years.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)the sum of
(i)    85% of the amount of Eligible Accounts and Eligible Unbilled Accounts,
minus
(ii)    the amount, if any, of the Dilution Reserve, minus
(iii)    the aggregate amount of other reserves, if any, established by Agent
under Section 2.1(c) of the Agreement, minus


SCHEDULE 1.1
Page 6



--------------------------------------------------------------------------------




(iv)    the Credit and Unapplied Collection Amount, plus
(b)    the lowest of
(i)    $12,500,000, and
(ii)    the lowest of (A) the product of 80% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of (x) Eligible Finished Goods Inventory, (y) Eligible Raw
Materials Inventory and (z) Eligible Work-in-Process Inventory at such time,
(B) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent Acceptable Appraisal of Inventory, multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of (x) Eligible Finished Goods Inventory,
(y) Eligible Raw Materials Inventory and (z) Eligible Work-in-Process Inventory
(each such determination may be made as to different categories of Eligible
Finished Goods Inventory, Eligible Raw Materials Inventory and Eligible
Work-in-Process Inventory, as the case may be, based upon the Net Recovery
Percentage applicable to such categories) at such time, and (C) the product of
75% multiplied by the amount resulting from the calculation set forth in
subsection (a)(i) of this definition at such time, minus
(c)    the aggregate amount of reserves, if any and without duplication,
established by Agent under Section 2.1(c) of the Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
the Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person, the amount of all
expenditures by such Person and its Subsidiaries during such period, in all
cases that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with


SCHEDULE 1.1
Page 7



--------------------------------------------------------------------------------




the identifiable proceeds of an equity investment in Parent, a Borrower or any
of their Subsidiaries which equity investment is made substantially
contemporaneously with the making of the expenditure, (e) expenditures made with
proceeds of insurance, and (f) expenditures during such period that, pursuant to
a written agreement, are reimbursed by a third Person (excluding Parent, any
Borrower or any of their Affiliates).
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in
clause (d) above, and (h) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a)
through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing


SCHEDULE 1.1
Page 8



--------------------------------------------------------------------------------




house transfer (including the Automated Clearing House processing of electronic
funds transfers through the direct Federal Reserve Fedline system) and other
customary cash management arrangements.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.
“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of
law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means that:
(a)    the occurrence of a change in the composition of the Board of Directors
of Parent or any Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors; or
(b)    Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party.
“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
“CMS” means The Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services, and any Governmental Authority
successor thereto.
“Code” means the California Uniform Commercial Code, as in effect from time to
time.


SCHEDULE 1.1
Page 9



--------------------------------------------------------------------------------




“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent, any Borrower or any of their Subsidiaries
in or upon which a Lien is granted by such Person in favor of Agent or the
Lenders under any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s, any Borrower’s or any of their Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Competitor” means any Person which is a direct competitor of Borrowers or any
of their Subsidiaries if, at the time of a proposed assignment, Agent and the
assigning Lender have actual knowledge that such Person is a direct competitor
of Borrowers or any of their Subsidiaries; provided, that in connection with any
assignment or participation, the Assignee or Participant with respect to such
proposed assignment or participation that is an investment bank, a commercial
bank, a finance company, a fund, or other Person which merely has an economic
interest in any such direct competitor, and is not itself such a direct
competitor of Borrowers or any of their Subsidiaries, shall not be deemed to be
a direct competitor for the purposes of this definition.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent or any Borrower, as the case may be,
on the Closing Date, and (b) any individual who becomes a member of the Board of
Directors after the Closing Date if such


SCHEDULE 1.1
Page 10



--------------------------------------------------------------------------------




individual was approved, appointed or nominated for election to the Board of
Directors by either the Permitted Holders or a majority of the Continuing
Directors.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or any Borrower, Agent,
and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account).
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent and Borrowers most recently ended prior to a Covenant
Trigger Event for which Borrowers are required to deliver to Agent monthly,
quarterly or annual financial statements pursuant to Schedule 5.1 to the
Agreement, and (b) continuing through and including the first day after such
Covenant Trigger Event that the Total Liquidity is equal to or greater than the
Threshold Amount for thirty (30) consecutive days.
“Covenant Trigger Event” means any date on which the Total Liquidity is less
than the Threshold Amount.
“Credit and Unapplied Collection Amount” means, at any time, the sum of (a) any
credit charges of any Account Debtors of Eligible Accounts that are aged greater
than the number of days allowed for the applicable Account Debtor for Eligible
Accounts from the invoice date and (b) any collections on Accounts that have
been received by a Borrower but have not yet been applied to an invoice.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified any Borrower, Agent or Issuing Bank in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position


SCHEDULE 1.1
Page 11



--------------------------------------------------------------------------------




is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by Agent or Administrative Borrower, to confirm in writing to
Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.
“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of the Loan Parties identified on
Schedule D-1 to the Agreement (or such other Deposit Account of any Loan Party
located at Designated Account Bank that has been designated as such, in writing,
by Borrowers to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect


SCHEDULE 1.1
Page 12



--------------------------------------------------------------------------------




to Borrowers’ Accounts during such period, by (b) Borrowers’ billings with
respect to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
“EBITDA” means, with respect to any fiscal period,
(a)    Parent’s and each of its direct and indirect Subsidiaries’ consolidated
net earnings (or loss),
minus


SCHEDULE 1.1
Page 13



--------------------------------------------------------------------------------




(b)    without duplication, the sum of the following amounts of Parent and each
of its direct and indirect Subsidiaries for such period to the extent included
in determining consolidated net earnings (or loss) for such period:
(i)    unusual or non-recurring gains,
(ii)    interest income,
plus
(c)    without duplication, the sum of the following amounts of Parent and each
of its direct and indirect Subsidiaries for such period to the extent deducted
in determining consolidated net earnings (or loss) for such period:
(i)    non-cash unusual or non-recurring losses,
(ii)    non-cash impairment charges to fixed assets or intangible assets,
(iii)    Interest Expense,
(iv)    provisions for income taxes,
(v)    depreciation and amortization for such period,
(vi)    non-cash equity compensation charges, and
(vii)    and other non-cash charges or non-recurring charges approved by Agent
in its reasonable discretion, in each case, determined on a consolidated basis
in accordance with GAAP.
For the purposes of calculating EBITDA for any period of twelve-month period
(each, a “Reference Period”), if at any time during such Reference Period (and
after the Closing Date), Parent or any of its Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Parent, Borrowers and Agent)
or in such other manner acceptable to Agent as if any such Permitted Acquisition
or adjustment occurred on the first day of such Reference Period. Further, for
the purposes of calculating EBITDA, no more than twenty percent 20% of EBITDA
shall be attributable to foreign Subsidiaries which are not Loan Parties.


SCHEDULE 1.1
Page 14



--------------------------------------------------------------------------------




“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Borrowers’ business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:
(a)    Accounts that the Account Debtor has failed to pay within 120 days after
original invoice date,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is a natural person, an
Affiliate of any Borrower or an employee or agent of any Borrower or any
Affiliate of any Borrower,
(d)    Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its principal executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof,
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC § 3727) (but not an Account Debtor making payments under a Government
Reimbursement Program), or (ii) any state of the United States,


SCHEDULE 1.1
Page 15



--------------------------------------------------------------------------------




(h)    Accounts with respect to which the Account Debtor is not a Third Party
Payor,
(i)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment, chargeback, rebate or
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent of such claim, right of recoupment, chargeback, rebate or setoff,
or dispute,
(j)    Accounts with respect to an Account Debtor whose Eligible Accounts owing
to Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,
(k)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(l)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
(m)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor; provided, that such Accounts may constitute Eligible Unbilled Accounts
if such Accounts satisfy the definition thereof,
(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services,
(q)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to the Agreement as a Borrower


SCHEDULE 1.1
Page 16



--------------------------------------------------------------------------------




pursuant to the provisions of the Agreement, until the completion of a field
examination with respect to such Accounts, in each case, satisfactory to Agent
in its Permitted Discretion, or
(r)    Accounts arising out of a settlement or expected settlement.
“Eligible Finished Goods Inventory” means Inventory that qualifies as Eligible
Inventory and is first quality finished goods held for sale in the ordinary
course of Borrowers’ business consisting of spinal fusion hardware products and
orthobiologics products.
“Eligible Inventory” means Inventory of a Borrower, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any information with respect to the Borrowers’ business or assets
of which Agent becomes aware after the Closing Date, including any field
examination or appraisal performed or received by Agent from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices and the most recent appraisals of such Inventory
obtained by Agent. An item of Inventory shall not be included in Eligible
Inventory if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),
(c)    it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is (x) located at a location in the
continental United States, (y) subject to a Collateral Access Agreement executed
by the lessor or warehouseman, as the case may be, or a Landlord Reserve is in
effect for such location, and (z) segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,
(d)    it is the subject of a bill of lading or other document of title,
(e)    it is not subject to a valid and perfected first priority Agent’s Lien,
(f)    it consists of goods returned or rejected by a Borrower’s customers or
that are subject to a recall,
(g)    it consists of goods that are obsolete, slow moving or spoiled or are
otherwise past the stated expiration, “sell-by” or “use by” date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process (other than Eligible
Work-In-Process Inventory), raw materials (other than Eligible Raw Materials


SCHEDULE 1.1
Page 17



--------------------------------------------------------------------------------




Inventory), or goods that constitute spare parts, surgical kits, surgical
instruments, packaging and shipping materials, supplies used or consumed in
Borrowers’ business, bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment,
(h)    it is subject to Intellectual Property or a license of Intellectual
Property (including Patent Licenses), unless (1) Agent is satisfied that such
Inventory can be freely sold by Agent on and after the occurrence of an Event of
a Default despite any rights of such creditors, including after foreclosure and
(2) with respect to any such Intellectual Property or license of Intellectual
Property (including Patent Licenses) acquired after the Closing Date, such
creditors or their representative have expressly acknowledged and consented to
(without condition or qualification) the license, sublicense or grant to Agent
of the right to use such Intellectual Property or license of Intellectual
Property (including Patent Licenses) on the terms set forth in the Guaranty and
Security Agreement, the respective Intellectual Property Security Agreement and
any other applicable Loan Document,
(i)    it was acquired in connection with a Permitted Acquisition, until the
completion of an Acceptable Appraisal (or such other diligence as Agent shall
require), in each case, reasonably satisfactory to Agent (which appraisal and
field examination may be conducted prior to the closing of such Permitted
Acquisition),
(j)    it consists of drugs (as such term is defined in the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §§ 301 et seq.),
(k)    it is not in compliance with all Public Health Laws and standards imposed
by the FDA or any other Governmental Authority having regulatory authority over
such Inventory, its use or sale,
(l)    it is subject to a Patent or Patent License that expires within the
following 180 days; or
(m)    it is owned by IsoTis Orthobiologics and is within 180 days of
expiration.
“Eligible Raw Material Inventory” means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality raw materials consisting
of orthobiologics products (but not spinal fusion hardware products).
“Eligible Unbilled Accounts” means Accounts that otherwise qualify as Eligible
Accounts except that an invoice, statement or other billing document has not
been sent to the applicable Account Debtor; provided, that any such Account
shall cease to be an Eligible Unbilled Account on the date that (a) an invoice,
statement or other billing document is sent to the applicable Account Debtor or
(b) is more than 30 days after the most recent date on which such services,
goods or


SCHEDULE 1.1
Page 18



--------------------------------------------------------------------------------




merchandise were provided by a Borrower; provided, however, the aggregate amount
of Eligible Unbilled Accounts shall at no time exceed $3,000,000.
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000; (iii)
a commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (d) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.
“Eligible Work-in-Process Inventory” means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality work-in-process
consisting of orthobiologics products (but not spinal fusion hardware products);
provided that, anything to the contrary contained herein notwithstanding, the
value of such Inventory shall not include the value of any labor or other
services rendered to produce such Inventory.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Parent, any Borrower or any of their Subsidiaries, relating to the environment,
the effect of the environment on


SCHEDULE 1.1
Page 19



--------------------------------------------------------------------------------




employee health (other than occupational and safety laws), or Hazardous
Materials, in each case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or any of
its direct or indirect Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of Parent or any of its direct or indirect
Subsidiaries under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which Parent or any of its direct or
indirect Subsidiaries is a member under IRC Section 414(m), or (d) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any Person subject
to ERISA that is a party to an arrangement with Parent or any of its direct or
indirect Subsidiaries and whose employees are aggregated with the employees of
Parent or any of its direct or indirect Subsidiaries under IRC Section 414(o).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.


SCHEDULE 1.1
Page 20



--------------------------------------------------------------------------------




“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent, Borrowers and their Subsidiaries aged in excess of historical levels
with respect thereto and not subject to a bona fide dispute and all book
overdrafts of Parent, Borrowers and their Subsidiaries in excess of historical
practices with respect thereto, in each case as determined by Agent in its
Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.
“Excluded Taxes” means (i) any tax imposed on the net income (however
denominated) or net profits of any Lender or any Participant (including any
branch profits or franchise taxes), in each case imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender
or such Participant is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s principal office is located in or as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document); (ii) withholding taxes
that would not have been imposed but for a Lender’s or a Participant’s failure
to comply with the requirements of Section 16.2 of the Agreement, (iii) any
United States federal withholding taxes that would be imposed on amounts payable
to a Foreign Lender based upon the law (and the applicable withholding rate) in
effect at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office, other than a designation made at the request of
a Loan Party), except that Excluded Taxes shall not include (A) any amount that
such Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such


SCHEDULE 1.1
Page 21



--------------------------------------------------------------------------------




Foreign Lender becomes a party to the Agreement (or designates a new lending
office), as a result of a change in law, rule, regulation, treaty, order or
other decision or other Change in Law with respect to any of the foregoing by
any Governmental Authority, and (iv) any United States federal withholding taxes
imposed under FATCA.
“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and each of its direct and indirect Subsidiaries determined on a
consolidated basis in accordance with GAAP, in all cases, the sum, without
duplication, of (a) Interest Expense required to be paid (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) scheduled principal payments in respect of
Indebtedness that are required to be paid, plus all payments made under
settlement agreements to which Parent or any of its Subsidiaries is a party, in
each case, during such period, (c) all federal, state, and local income taxes
required to be paid during such period, (d) all fees paid during such period to
the extent not deducted in the calculation of EBITDA (including paid pursuant to
the Transition Agreements) and (e) all Restricted Payments paid (whether in cash
or other property, other than common Equity Interest) during such period.
Further, for the purposes of calculating Fixed Charges, no more than twenty


SCHEDULE 1.1
Page 22



--------------------------------------------------------------------------------




percent 20% of Fixed Charges shall be attributable to foreign Subsidiaries which
are not Loan Parties.
“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent and each of its direct and indirect Subsidiaries determined on
a consolidated basis in accordance with GAAP, the ratio of (a) EBITDA for such
period minus Unfinanced Capital Expenditures made (to the extent not already
incurred in a prior period and excluding Capital Expenditures that are financed
(other than with Revolving Loans)) or incurred during such period, to (b) Fixed
Charges for such period.
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by each Loan Party and Agent.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Government Account Debtor” means the United States government or a political
subdivision thereof, or any state, county or municipality or department, agency
or instrumentality thereof, that is responsible for payment of an Account under
any Government Reimbursement Program, or any agent, administrator,
administrative contractor, intermediary or carrier for the foregoing.
“Government Receivable” means any Account that is payable by a Government
Account Debtor pursuant to a Government Reimbursement Program.
“Government Receivables Lockbox Account” means a Deposit Account of the Borrower
that is used exclusively for the receipt of Collections of Government
Receivables.


SCHEDULE 1.1
Page 23



--------------------------------------------------------------------------------




“Government Reimbursement Program” means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. § § 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, or (f) if applicable within the context of the
Agreement, any agent, administrator, administrative contractor, intermediary or
carrier for any of the foregoing.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank), including CMS, any
Medicare or Medicaid administrative contractors, intermediaries or carriers, and
any agency, branch or other governmental body (federal or state) charged with
the responsibility, or vested with the authority to administer or enforce any
Health Care Laws. The term “Governmental Authority” shall further include any
institutional review board, ethics committee, data monitoring committee, or
other committee or entity with defined authority to oversee Regulatory Matters
or any agency, branch or other governmental body charged with the responsibility
and/or vested with the authority to administer and/or enforce any Public Health
Laws.
“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including (i) Parent, (ii) each Subsidiary of Parent (other than
IsoTis International and any CFC or any foreign Subsidiary of any CFC) and (iii)
any other Person that is a "Guarantor" under the Guaranty and Security
Agreement, and (b) each other Person that becomes a guarantor after the Closing
Date pursuant to Section 5.11 of the Agreement.
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of December 24, 2015, in form and substance reasonably satisfactory to Agent,
executed and delivered by Parent and each of the Borrowers and each of the
Guarantors to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.


SCHEDULE 1.1
Page 24



--------------------------------------------------------------------------------




“Health Care Laws” means all Requirements of Law relating to: (a) fraud and
abuse (including the following statutes, as amended, modified or supplemented
from time to time and any successor statutes thereto and regulations promulgated
from time to time thereunder: the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and § 1395(q)), the civil
False Claims Act (31 U.S.C. § 3729 et seq.), the federal health care program
exclusion provisions (42 U.S.C. § 1320a-7), the Civil Monetary Penalties Act (42
U.S.C. § 1320a-7a), and the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173)); (b) any Government
Reimbursement Program; (c) the licensure or regulation of healthcare providers,
suppliers, professionals, facilities or payors (including all statutes and
regulations administered by any Regulatory Authority); (d) the operation of any
health care facility or the provision of, or payment for, items or supplies;
(e) quality, safety certification and accreditation standards and requirements;
(f) the billing, coding or submission of claims or collection of accounts
receivable or refund of overpayments; (g) HIPAA and Other Privacy Laws; (h) the
billing, coding or submission of health care claims for reimbursement; (i) the
practice of medicine and other health care professions or the organization of
medical or professional entities; (j) fee-splitting prohibitions;
(k) requirements for maintaining federal, state and local tax-exempt status of
Borrower; (l) charitable trusts or charitable solicitation laws; (m) health
planning or rate-setting laws, including laws regarding certificates of need and
certificates of exemption; and (n) any and all other applicable federal, state
or local health care laws, rules, codes, regulations, manuals, orders,
ordinances, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time.
“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, accreditations and plans of third-party
accreditation agencies that are (a) necessary to enable any Borrower to operate
any health care facility or participate in and receive payment under any
Government Reimbursement Program or other Third Party Payor Arrangement, as
applicable, or otherwise continue to conduct its business as it is conducted on
the Closing Date, or (b) required under any Health Care Law.
“Health Care Proceeding” means any inquiries, investigations, probes, audits,
hearings, litigation or proceedings (in each case, whether civil, criminal,
administrative or investigative) concerning any alleged or actual non-compliance
by any Loan Party with any Health Care Laws or the requirements of any Health
Care Permit or Third Party Payor Arrangement or the business affairs, practices,
licensing or reimbursement entitlements of any Borrower (including inquiries
involving the Comprehensive Error Rate Testing and any inquiries,
investigations, probes, audits or procedures initiated by a Fiscal
Intermediary/Medicare Administrator Contractor, a Medicaid Integrity Contractor,
a Recovery Audit Contractor, a Program Safeguard Contractor, a Zone Program
Integrity Contractor, an Attorney General, the Office of Inspector General, the
Department of Justice or any similar governmental agencies or contractors for
such agencies).


SCHEDULE 1.1
Page 25



--------------------------------------------------------------------------------




“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent, Borrowers and their Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
“Hedge Provider” means Wells Fargo or any of its Affiliates.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
and all rules or regulations promulgated from time to time thereunder.
“HIPAA and Other Privacy Laws” means (a) HIPAA; (b) the Health Information
Technology for Economic and Clinical Health Act (Title XIII of the American
Recovery and Reinvestment Act of 2009), as the same may be amended, modified or
supplemented from time to time; (c) any successor statute thereto; and (d) any
state and local laws regulating the privacy and/or security of patient protected
health, personally identifiable information, or other records generated in the
course of providing or paying for health care services in each case as the same
may be amended, modified or supplemented from time to time, any successor
statutes thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“Increase” has the meaning specified therefor in Section 2.14.
“Increase Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of


SCHEDULE 1.1
Page 26



--------------------------------------------------------------------------------




determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Ineligible Institution” means the Persons identified in writing to Agent by
Borrowers on or prior to the Closing Date, which list of Persons is consented to
in writing by Agent (such consent not to be unreasonably withheld or delayed).
“Initial Closing Date” has the meaning set forth in the preamble to the
Agreement.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Integra Supply Agreements” means the collective reference to that certain
(i) Mozaik Supply Agreement (Integra as Supplier) effective as of July 1, 2015
by and between Integra LifeSciences Corporation, a Delaware corporation, and
SeaSpine Orthopedics and (ii) Microfib Supply Agreement (Integra as Supplier)
effective as of July 1, 2015 by and between Integra LifeSciences Corporation, a
Delaware corporation, and SeaSpine Orthopedics, as each of the same may be
amended, restated, modified or otherwise supplemented from time to time.
“Intellectual Property” means (a) all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published


SCHEDULE 1.1
Page 27



--------------------------------------------------------------------------------




or unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and (b) the goodwill of the
business or that portion of the business represented by the mark and of any
Person connected with and symbolized thereby, know-how, operating manuals, trade
secret rights, clinical and non-clinical data, and rights to unpatented
inventions.
“Intellectual Property Security Agreement” means each of, and “Intellectual
Property Security Agreements” means the collective reference to, the Copyright
Security Agreements, Patent Security Agreements and Trademark Security
Agreements.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of December 24, 2015, executed and delivered by Parent and
each of its Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and Borrowers (including the interest portion of the rent under
capitalized leases) for such period, determined on a consolidated basis in
accordance with GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves for slow moving
Inventory, Inventory with no value, Inventory shrinkage and for deferred


SCHEDULE 1.1
Page 28



--------------------------------------------------------------------------------




manufacturing costs) with respect to Eligible Inventory or the Maximum Revolver
Amount, including based on the results of appraisals.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers, directors, agents and employees of and consultants to such
Person made in the ordinary course of business, and (b) bona fide accounts
receivable arising in the ordinary course of business), or acquisitions of
Indebtedness, Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustment for increases or decreases in value, or write-ups,
write-downs, or write-offs with respect to such Investment.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by Issuing Bank for use.
“IsoTis Acquisition” means any Acquisition by IsoTis International (or effected
by a CFC owned directly or indirectly by Parent) of Borrower on or after the
Closing Date so long as:
(a)    no Default or Event of Default shall have occurred and be continuing, and
(b)    (i) to the extent Borrowers have provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Borrowers would have been in compliance with the Fixed Charge Coverage
Ratio of at least 1.10:1.00 for the most recent twelve-month period then ended,
Borrowers shall have Total Liquidity of at least $12,500,000 consisting of
Excess Availability of at least $3,500,000, and (ii) to the extent Borrowers
have not provided to Agent such evidence of compliance on a pro forma basis with
the Fixed Charge Coverage Ratio of at least 1.10:1.00 for the most recent
twelve-month period then ended, Borrowers shall have Total Liquidity of at least
$13,500,000 consisting of Excess Availability of at least $3,500,000.
“IsoTis International” means IsoTis International SARL, a limited liability
company organized under the laws of Switzerland (formerly known as IsoTis
International SA, a limited liability company organized under laws of
Switzerland), together with its successors and assigns.


SCHEDULE 1.1
Page 29



--------------------------------------------------------------------------------




“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
the Agreement.
“knowledge” means, with respect to any Loan Party, the actual knowledge of an
executive officer, as defined in Rule 16a-1(f) of the Securities Exchange Act of
1934, of such Loan Party.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
(other than Inventory on consignment) or books and records located and as to
which a Collateral Access Agreement has not been received by Agent, a reserve in
an amount equal to the greater of (a) the number of months’ rent, storage
charges, fees or other amounts for which the landlord, bailee, warehouseman or
other property owner will have, under applicable law, a Lien in the Inventory of
such Borrower to secure the payment of such amounts under the lease or other
applicable agreement relative to such location, or (b) 3 months’ rent, storage
charges, fees or other amounts under the lease or other applicable agreement
relative to such location.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Parent, any Borrower or any of their
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) documented out- of-pocket fees or charges paid
or incurred by Agent in connection with the Lender Group’s transactions with
Parent, each Borrower and each of their Subsidiaries under any of the Loan
Documents, including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Agent’s customary fees and charges imposed or
incurred in connection with any background checks or OF AC/PEP searches related
to


SCHEDULE 1.1
Page 30



--------------------------------------------------------------------------------




Parent, any Borrower or any of their Subsidiaries, (d) Agent’s customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise), together with any out-of- pocket costs and
expenses incurred in connection therewith, (e) customary charges imposed or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable, documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s and Lenders’ reasonable and documented costs and expenses
(including reasonable and documented attorneys’ fees and expenses) relative to
third party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with Parent, any Borrower
or any of their Subsidiaries, (i) Agent’s reasonable and documented costs and
expenses (including reasonable and documented attorneys’ fees and due diligence
expenses) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating (including reasonable costs
and expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents, and (j) Agent’s and each
Lender’s reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent, any
Borrower or any of their Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral.
“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.


SCHEDULE 1.1
Page 31



--------------------------------------------------------------------------------




“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.


SCHEDULE 1.1
Page 32



--------------------------------------------------------------------------------




“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 Page
(or any successor page) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Loan” means any, and “Loans” means the collective reference to, Revolving Loan,
Swing Loan or Extraordinary Advance made (or to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, the Control Agreements, the Intellectual
Property Security Agreements, any Borrowing Base Certificate, the Fee Letter,
the Guaranty and Security Agreement, the Intercompany Subordination Agreement,
any Issuer Documents, the Letters of Credit, the Mortgages, any license or
sublicense agreement granted in favor of Agent, any note or notes executed by
Borrowers in connection with the Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by Parent, any Borrower or any of their Subsidiaries and any member of
the Lender Group in connection with the Agreement (but specifically excluding
Bank Product Agreements).
“Loan Party” means Parent, any Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.


SCHEDULE 1.1
Page 33



--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent, Borrowers and their Subsidiaries, taken as a whole, (b) a material
impairment of Parent’s, Borrowers’ and their Subsidiaries’ ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon the Collateral
(other than as a result of as a result of an action taken or not taken that is
solely in the control of Agent or the Lenders), or (c) a material impairment of
the enforceability or priority of Agent’s Liens with respect to all or a
material portion of the Collateral.
“Material Contract” means, with respect to any Person, agreements and contracts
required to be disclosed with respect to such Person under Item 15 of Form 10-K
promulgated under the Exchange Act, as amended, including the Transition
Agreements and those set forth on Item B.10 of Exhibit P-1.
“Maturity Date” means July 27, 2021; provided that if Agent receives Borrowers
written request by a date not later than July 27, 2021 that Borrowers would like
to exercise a one-time one-year extension and no Default or Event of Default
exists on such date, then “Maturity Date” means July 27, 2022.
“Maximum Revolver Amount” means $30,000,000, increased by the amount of any
Increase made in accordance with Section 2.14 of the Agreement.
“Measurement Period” means, as of any date of determination, for the last day of
the fiscal month most recently ended, the trailing-twelve month period.
“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. § § 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, including all state statutes and plans for medical assistance
enacted in connection with such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C.
§ § 1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or one of
its Subsidiaries in favor of


SCHEDULE 1.1
Page 34



--------------------------------------------------------------------------------




Agent, in form and substance reasonably satisfactory to Agent, that encumber the
Real Property Collateral.
“N.L.T. Spine Acquisition” means the acquisition of substantially all of the
assets used in the operation of the Medical Device Business (defined in the
N.L.T. Spine Acquisition Agreement) pursuant to and in accordance with the
N.L.T. Spine Acquisition Agreement.
“N.L.T. Spine Acquisition Agreement means certain Asset Purchase Agreement dated
as of August 17, 2016 by and among Parent, as buyer, N.L.T Spine Ltd., a company
organized under the laws of the State of Israel, as seller parent, and NLT
Spine, Inc., a Delaware corporation, as seller subsidiary.
“N.L.T. Spine Acquisition Documents means, individually and/or collectively, as
applicable, the N.L.T. Spine Acquisition Agreement, the documents identified in
the N.L.T. Spine Acquisition Agreement and any and all of the other material
documents, instruments and agreements executed or delivered in connection
therewith, in each case as the same may be amended or modified to the extent
permitted hereunder.
“N.L.T Spine Indebtedness” means, individually and/or collectively, as
applicable, any Indebtedness (whether in cash or securities) owed by Parent
and/or any of the Borrowers pursuant to the N.L.T. Spine Acquisition Documents
including the Milestone Payments, the Contingent Asset Purchase Payments and any
payments made pursuant to the Buyer OCS Payment Election (each as defined in the
N.L.T. Spine Acquisition Agreement).
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Non-Government Receivable” means an Account that is not a Government
Receivable.
“Non-Government Receivables Lockbox Account” means a Deposit Account of the
Borrower that is used exclusively for the receipt of Collections of
Non-Government Receivables.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that


SCHEDULE 1.1
Page 35



--------------------------------------------------------------------------------




accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in the Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Original Credit Agreement” has the meaning set forth in the preamble to the
Agreement.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
the Agreement.


SCHEDULE 1.1
Page 36



--------------------------------------------------------------------------------




“Parent” has the meaning specified therefor in the preamble to the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patent License” means, with respect to any Person, any license of patents or
patent rights to a Borrower permitting such Borrower to use such patents or
patent rights in connection with the sale and distribution of any Inventory.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement, as amended from time to time in accordance with the Agreement.
“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its Property or products or
to which such Person or any of its Property or products is subject, including
all Registrations and all Health Care Permits.
“Permitted Acquisition” means any Acquisition (other than an IsoTis Acquisition)
on or after the Closing Date so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Parent, any Borrower or any of their Subsidiaries as a result of such
Acquisition, other than Permitted Indebtedness and no Liens will be incurred,
assumed, or would exist with respect to the assets of Parent, any Borrower or
their Subsidiaries as a result of such Acquisition other than Permitted Liens,
(c)    (i) to the extent Borrowers have provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by Parent
and Agent) created by adding the


SCHEDULE 1.1
Page 37



--------------------------------------------------------------------------------




historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition, Parent, Borrowers and their Subsidiaries (x) would
have been in compliance with the Fixed Charge Coverage Ratio of at least
1.10:1.00 for the twelve-month period ended immediately prior to the proposed
date of consummation of such proposed Acquisition, and (y) are projected to be
in compliance with the Fixed Charge Coverage Ratio of at least 1.10:1.00 for the
twelve-month period ended one year after the proposed date of consummation of
such proposed Acquisition, Borrowers shall have Total Liquidity of at least
$7,500,000 consisting of Excess Availability of at least $3,500,000 immediately
after giving effect to the consummation of the proposed Acquisition, and (ii) to
the extent Borrowers have not provided to Agent such evidence of compliance on a
pro forma basis with the Fixed Charge Coverage Ratio of at least 1.10:1.00,
Borrowers shall have Total Liquidity of at least $12,500,000 consisting of
Excess Availability of at least $3,500,000 immediately after giving effect to
the consummation of the proposed Acquisition,
(d)    at any such time during the continuance of a Covenant Testing Period,
(i) Parent, Borrowers and their Subsidiaries on a pro forma basis (as set forth
above) (x) would have been in compliance with the Fixed Charge Coverage Ratio of
at least 1.10:1.00 for the twelve-month period ended immediately prior to the
proposed date of consummation of such proposed Acquisition, and (y) are
projected to be in compliance with the Fixed Charge Coverage Ratio of at least
1.10:1.00 for the twelve-month period ended one year after the proposed date of
consummation of such proposed Acquisition, and (ii) Borrowers shall have Total
Liquidity of at least $7,500,000 consisting of Excess Availability of at least
$5,000,000 immediately after giving effect to the consummation of the proposed
Acquisition,
(e)    Borrowers have provided Agent with its due diligence package relative to
the proposed Acquisition at least fifteen (15) Business Days prior to the
anticipated closing date of the proposed Acquisition, including forecasted
balance sheets, profit and loss statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person’s (or assets’) historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed Acquisition, on a quarter by quarter
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent,
(f)    (A) the assets being acquired or the Person whose Equity Interests are
being acquired either have positive EBITDA or negative EBITDA of no less than
$10,000,000 during the 12 consecutive month period most recently concluded prior
to the date of the proposed Acquisition and (B) negative EBITDA of such assets
or such Person whose Equity Interests are being acquired


SCHEDULE 1.1
Page 38



--------------------------------------------------------------------------------




is projected to be no less than $5,000,000 for the twelve-month period ended one
year after the proposed date of consummation, provided however,
(i)    if negative EBITDA is projected to be less than $1,000,000, but no less
than $2,500,000 for the twelve-month period ended one year after the proposed
date of consummation of such proposed Acquisition, Borrowers shall have Total
Liquidity of at least $11,000,000 consisting of Excess Availability of at least
$3,500,000 immediately after giving effect to the consummation of the proposed
Acquisition;
(ii)    If negative EBITDA is projected to be less than $2,500,000 but no less
than $5,000,000 for the twelve-month period ended one year after the proposed
date of consummation of such proposed Acquisition, Borrowers shall have Total
Liquidity of at least $20,000,000 consisting of Excess Availability of at least
$5,000,000 immediately after giving effect to the consummation of the proposed
Acquisition;
(g)    Borrowers have provided Agent with written notice of the proposed
Acquisition at least fifteen (15) Business Days prior to the anticipated closing
date of the proposed Acquisition and, not later than five (5) Business Days
prior to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition, together with all information and other diligence as Agent shall
reasonably request, including financial information, regulatory information and
copies of Patent Licenses being acquired or granted,
(h)    the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s, Borrowers’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of Parent, Borrowers and their Subsidiaries or a
business reasonably related thereto, and
(i)    the subject assets or Equity Interests, as applicable, are being acquired
directly by Parent, a Borrower or one of their Subsidiaries that is a Loan Party
(or a Person which becomes a Loan Party on or before the date of the
acquisition) or is not required to become a Loan Party under Section 5.11 (other
than in connection with an Iso Tis Acquisition), and, in connection therewith,
the applicable Loan Party shall have complied with Section 5.11 or 5.12 of the
Agreement, to the extent applicable, of the Agreement and in the case of the
acquisition of Equity Interests the acquired Person which becomes a Loan Party
pursuant to Section 5.11 shall agree to the terms of Section 2.15.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Dispositions” means:


SCHEDULE 1.1
Page 39



--------------------------------------------------------------------------------




(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Parent, Borrowers and their Subsidiaries,
(b)    sales of Inventory, equipment, real property, contract rights, or other
assets to buyers in the ordinary course of business and consistent with past
practices,
(c)    the use or transfer of cash or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    the licensing of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts or Eligible Unbilled Accounts) arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing or subleasing of assets of Parent, any Borrower or any of
their Subsidiaries in the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,
(k)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Parent, any Borrower or any of their Subsidiaries to
the extent not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights (and applications therefor) in the ordinary course of business so long as
(in each case under clauses (i) and (ii)), (A) with respect to copyrights, such
copyrights are not material revenue generating copyrights, and (B) such lapse is
not materially adverse to the interests of the Lender Group,
(l)    [intentionally omitted],
(m)    Issuances of directors’ shares of CFCs if required by applicable law,


SCHEDULE 1.1
Page 40



--------------------------------------------------------------------------------




(n)    the making of Permitted Investments that are expressly permitted to be
made pursuant to the Agreement,
(o)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets from Parent or any of its
direct or indirect Subsidiaries to any Borrower,
(p)    dispositions of assets acquired by Parent, Borrowers and their
Subsidiaries pursuant to a Permitted Acquisition so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value of such assets, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Parent,
Borrowers and their Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the subject Permitted
Acquisition, and
(q)    sales or dispositions of assets (other than Accounts, Inventory, Equity
Interests of Subsidiaries of any Borrower or any of its Subsidiaries) not
otherwise permitted in clauses (a) through (o) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
fiscal year (including the proposed disposition) would not exceed $500,000.
“Permitted Holder” means Richard E. Caruso, PhD (and entities affiliated with
Mr. Caruso), Novo Holdings A/S, Altrinsic Global Advisors, LLC, Dimensional Fund
Advisors, L.P., The Vanguard Group, Inc., Renaissance Technologies, LLC, Hawk
Ridge Capital Management LP, Manulife Asset Management (US) LLC, BlackRock
Institutional Trust Company, N.A., and Gilder Gagnon Howe & Co. LLC.
“Permitted Indebtedness” means:
(a)Indebtedness in respect of the Obligations,
(b)    Indebtedness as of the Closing Date set forth on Schedule 4.14 to the
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit in the ordinary course of business,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions;


SCHEDULE 1.1
Page 41



--------------------------------------------------------------------------------




and (iii) unsecured guarantees with respect to Indebtedness of Parent or any its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f)    unsecured Indebtedness of Parent or any Borrower that is incurred on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such unsecured Indebtedness does not amortize until
12 months after the Maturity Date, (v) such unsecured Indebtedness does not
provide for the payment of interest thereon in cash or Cash Equivalents prior to
the date that is 12 months after the Maturity Date, and (vi) such Indebtedness
is subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent and is otherwise on terms and conditions
(including economic terms and absence of covenants) reasonably satisfactory to
Agent,
(g)    Acquired Indebtedness in an amount not to exceed $250,000 outstanding at
any one time,
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Parent, any Borrower or any of their Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
(j)    the incurrence by Parent, any Borrower or any of their Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Parent’s, Borrowers’ and their Subsidiaries’ operations and not for
speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so- called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
(l)    Permitted Intercompany Advances,
(m)    intentionally omitted,


SCHEDULE 1.1
Page 42



--------------------------------------------------------------------------------




(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions, including, the N.L.T. Spine Indebtedness in connection with the
N.L.T. Spine Acquisition; provided, however, that to the extent any N.L.T. Spine
Indebtedness is payable in equity rather than cash, no such equity shall have
any call, put or other conversion features (including conversion into or
exchange for debt) that would obligate Borrower to declare or pay cash
dividends, make distributions, or otherwise pay any money or deliver any other
securities or consideration to the holder or convert or exchange the equity for
debt,
(o)    Indebtedness composing Permitted Investments,
(p)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(q)    intentionally omitted,
(r)    unsecured Indebtedness of Parent, any Borrower or any of their
Subsidiaries in respect of Earn-Outs owing to sellers of assets or Equity
Interests to Parent, such Borrower or any such Subsidiary that is incurred in
connection with the consummation of one or more Permitted Acquisitions so long
as such unsecured Indebtedness is on terms and conditions reasonably acceptable
to Agent,
(s)    intentionally omitted,
(t)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(u)    Subordinated Indebtedness, the aggregate outstanding amount of which does
not exceed $500,000, and
(v)    any other unsecured Indebtedness incurred by Parent or any Borrower or
any of their Subsidiaries in an aggregate outstanding amount not to exceed
$250,000 at any one time.
“Permitted Intercompany Advances” means loans (a) made by a Borrower to another
Borrower or to any direct or indirect Subsidiary of any Borrower that is a Loan
Party, (b) made by any CFC to a Borrower, any direct or indirect Subsidiary of
any Borrower, or to any Subsidiary of any CFC and (c) made by a Borrower to
IsoTis International (or another CFC) consisting solely of clearly identifiable
proceeds received from an issuance of Equity Interests by such Borrower and
exclusively used by IsoTis (or such CFC) for purposes of consummating IsoTis
Acquisitions.
“Permitted Investments” means:


SCHEDULE 1.1
Page 43



--------------------------------------------------------------------------------




(a)Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services or to
customers or distributors in the ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries or other resolution of claims by a
Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases or other contracts,
(j)    loans and advances to employees, contractors, directors and officers of
Parent or any Borrower in the ordinary course of business and in an aggregate
amount not to exceed $250,000 at any one time,
(k)    Permitted Acquisitions and Investments received or retained in connection
with Permitted Dispositions,
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Borrower in any other Borrower (other than capital
contributions to or the acquisition of Equity Interests of Parent or any
Borrower),
(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness,


SCHEDULE 1.1
Page 44



--------------------------------------------------------------------------------




(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition, and
(p)    minority Investments in any Person consisting of Equity Interests made by
Parent or a Borrower if (after giving effect to such Investments) (i) no Default
or Event of Default shall have occurred and be continuing, (ii) to the extent
(x) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis, Borrowers would
have been in compliance with the Fixed Charge Coverage Ratio of at least
1.10:1.00 for the most recent twelve-month period then ended, Borrowers shall
have Total Liquidity of at least $12,500,000 consisting of Excess Availability
of at least $3,500,000, and (y) Borrowers have not provided to Agent such
evidence of compliance on a pro forma basis with the Fixed Charge Coverage Ratio
of at least 1.10:1.00 for the most recent twelve-month period then ended,
Borrowers shall have Total Liquidity of at least $15,500,000 consisting of
Excess Availability of at least $3,500,000 and (iii) all such Investments shall
not exceed $10,000,000 in the aggregate in any fiscal year, and
(q)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$100,000 during the term of the Agreement.
“Permitted Liens” means
(a)Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,


SCHEDULE 1.1
Page 45



--------------------------------------------------------------------------------




(f)    purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Borrowers’ and their Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure Borrowers’ and their Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure Borrowers’ and their Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(l)    licenses of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,


SCHEDULE 1.1
Page 46



--------------------------------------------------------------------------------




(q)    Liens solely on any cash earnest money deposits made by Parent, any
Borrower or any of their Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by Parent or any Borrower in connection with a Permitted
Acquisition that secure Acquired Indebtedness that is Permitted Indebtedness,
and
(s)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $250,000.
“Permitted N.L.T. Spine Indebtedness Payments” means regularly scheduled
payments of the N.L.T. Spine Indebtedness (whether in cash or securities),
provided, however:
(a)    that if such payment is a Milestone Payment which is to be made in cash,
then Agent shall receive from Borrower not less than five (5) Business Days
prior to the date of such proposed payment a Compliance Certificate in
accordance with the Agreement, in form and substance reasonably acceptable to
Agent, and dated as of the date of such proposed payment certifying, among other
things, (i) that no Default or Event of Default has occurred and is continuing
and no pro forma Default or Event of Default would arise after giving effect to
any such payment, (ii) the computation and calculation of the proposed payment
under the N.L.T. Spine Acquisition Documents and all supporting documentation,
and (iii) that payment of the proposed payment is not otherwise prohibited by
the terms of the Agreement;
(b)    that to the extent any N.L.T. Spine Indebtedness is payable in equity
rather than cash, no such equity shall have any call, put or other conversion
features (including conversion into or exchange for debt) that would obligate
Borrower to declare or pay cash dividends, make distributions, or otherwise pay
any money or deliver any other securities or consideration to the holder or
convert or exchange the equity for debt; and
(c)    that if such payment is to be made pursuant to the Buyer OCS Payment
Election (as defined in the N.L.T. Spine Acquisition Agreement), then Agent
shall receive from Borrower not less than five (5) Business Days prior to the
date of such proposed payment a Compliance Certificate in accordance with the
Agreement, in form and substance reasonably acceptable to Agent, and dated as of
the date of such proposed payment certifying, among other things, that (i) no
Default or Event of Default has occurred and is continuing and no pro forma
Default or Event of Default would arise after giving effect to any such payment,
(ii) Borrowers shall have Total Liquidity of at least $20,000,000 consisting of
Excess Availability of at least $10,000,000 both before and immediately after
giving effect to any such payment, and (iii) payment of the proposed payment is
not otherwise prohibited by the terms of the Agreement.


SCHEDULE 1.1
Page 47



--------------------------------------------------------------------------------




“Permitted Protest” means the right of Parent, any Borrower or any of their
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on Parent’s, such Borrower’s or
such Subsidiary’s books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by Parent,
such Borrower or such Subsidiary, as applicable, in good faith (or is otherwise
conducted in a commercially reasonable manner), and (c) Agent is reasonably
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $1,500,000.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.
“Primary Syndication” has the meaning ascribed thereto in the Fee Letter.
“Projections” means Parent’s and Borrowers’ forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with Parent’s and Borrowers’ historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Pro Rata Share” means, as of any date of determination:


SCHEDULE 1.1
Page 48



--------------------------------------------------------------------------------




(a)with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders,
(c)    [intentionally omitted], and
(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Public Health Laws” means all Requirement of Law relating to the procurement,
development, clinical and non-clinical evaluation or investigation, product
approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, food, dietary supplement, or other product (including any
ingredient or component of, or accessory to, the foregoing products) subject to
regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. et seq.)
and similar state or foreign laws, controlled substances laws, pharmacy laws, or
consumer product safety laws.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.


SCHEDULE 1.1
Page 49



--------------------------------------------------------------------------------




“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent or any Borrower issued in
connection with such Acquisition and including the maximum amount of Earn-Outs),
paid or delivered by Parent or such Borrower in connection with such Acquisition
(whether paid at the closing thereof or payable thereafter and whether fixed or
contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted (other than customary account agreements) cash and Cash Equivalents
of Parent, Borrowers and their Subsidiaries that is in Deposit Accounts or in
Securities Accounts, or any combination thereof, and which such Deposit Account
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or any Borrower or one of their respective
Subsidiaries and the improvements thereto.
“Real Property Collateral” means (a) the Real Property identified on
Schedule R-1 to the Agreement and (b) any Real Property hereafter acquired by
Parent or one of its Subsidiaries.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Reference Period” has the meaning set forth in the definition of EBITDA.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of


SCHEDULE 1.1
Page 50



--------------------------------------------------------------------------------




premiums paid thereon and the fees and expenses incurred in connection therewith
and by the amount of unfunded commitments with respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,
(e)    if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and
(f)    if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and (ii)
the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registrations” means all Permits and exemptions issued or allowed by a
Regulatory Authority (including new drug applications, abbreviated new drug
applications, biologics license applications, investigational new drug
applications, over-the-counter drug monograph, device pre-market approval
applications, device pre-market notifications, investigational device
exemptions, product recertifications, manufacturing approvals, registrations and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, controlled substance registrations, and
wholesale distributor permits) held by, or applied by contract to, any Loan
Party or any of its Subsidiaries, that are required for the research,
development, manufacture, distribution, marketing, storage, transportation, use
and sale of any Property or products of any such Loan Party or any such
Subsidiary.


SCHEDULE 1.1
Page 51



--------------------------------------------------------------------------------




“Regulatory Action” means an administrative or regulatory action, proceeding,
investigation or non-routine inspection, FDA Form 483 inspectional observation
or other formal notice of serious deficiencies, warning letter, untitled letter,
notice of violation letter, recall, alert, seizure, Section 305 notice or other
similar communication, or consent decree issued by a Regulatory Authority.
“Regulatory Authority” means the FDA or any comparable Governmental Authority
that is concerned with the safety, efficacy, reliability, manufacture, sale,
advertising, promotion, reimbursement, import, export or marketing of medical
products or drugs.
“Regulatory Matters” means, collectively, activities, Property and products that
are subject to Public Health Laws.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Releasees” has the meaning specified therefor in Section 17.16 of the
Agreement.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders and (ii) at any time there are two or more
Lenders (who are not Affiliates of one another or Defaulting Lenders), “Required
Lenders” must include at least two Lenders (who are not Affiliates of one
another).
“Requirement of Law” means, with respect to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, judgment, writ,
injunction, decree, or other legal


SCHEDULE 1.1
Page 52



--------------------------------------------------------------------------------




requirement or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject, including all Health Care
Laws.
“Reserves” means, as of any date of determination, Receivable Reserves, Bank
Product Reserves, Inventory Reserves, Dilution Reserve and those other reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves with
respect to (a) sums that Parent, any Borrower or any of their Subsidiaries are
required to pay under any Section of the Agreement or any other Loan Document
(such as taxes, assessments, settlements, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay, and (b) amounts owing by Parent, any Borrower or any of their
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to the
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
or the Maximum Revolver Amount.
“Restricted Payment” means (a) any declaration or payment of any cash dividend
or the making of any other cash payment or distribution, directly or indirectly,
on account of Equity Interests issued by any Person or to the direct or indirect
holders of Equity Interests issued by such Person in their capacity as such, or
(b) any purchase, redemption, making of any sinking fund or similar payment, or
other acquisition or retirement for value any Equity Interests issued by any
Person (other than purchase by Parent of unvested Equity Interests), (c) any
making of any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of any Person now
or hereafter outstanding, (d) any making, or causing or suffering to permit any
Person to make, any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness, (e) any declaration or payment of any
dividend or making of any other payment or distribution, directly or indirectly
(whether in cash, securities or other property), to IsoTis International other
than a Permitted Intercompany Advances pursuant to subsection (c) of the
definition thereof and (f) any making, or causing or suffering to permit any
Person to make, any payment or prepayment of principal of, premium, if any, or
interest on, the N.L.T Spine Indebtedness other than Permitted N.L.T. Spine
Indebtedness Payments.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which


SCHEDULE 1.1
Page 53



--------------------------------------------------------------------------------




such Revolving Lender became a Revolving Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement, and as
such amounts may be decreased by the amount of reductions in the Revolver
Commitments made in accordance with Section 2.4(c) hereof.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United


SCHEDULE 1.1
Page 54



--------------------------------------------------------------------------------




Kingdom, or (d) any other Governmental Authority with jurisdiction over any
member of Lender Group or any Loan Party or any of their respective Subsidiaries
or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.


SCHEDULE 1.1
Page 55



--------------------------------------------------------------------------------




“Subordinated Indebtedness” means any Indebtedness of Parent, any Borrower or
any of their Subsidiaries incurred from time to time that is subordinated in
right of payment to the Obligations and is subject to a subordination agreement
or contains terms and conditions of subordination that are reasonably acceptable
to Agent.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).
“Supply Agreements” mean the collective reference to (i) the Integra Supply
Agreements and (ii) DBM and OS Supply Agreement (SeaSpine as Supplier) effective
as of July 1, 2015 by and between SeaSpine Orthopedics and Integra LifeSciences
Corporation, a Delaware corporation, as each of the same may be amended,
restated, modified or otherwise supplemented from time to time.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto. With respect to
any Loan Party, “Taxes” shall include quality assurance fees and similar fees
owing to any Governmental Authority from time to time.


SCHEDULE 1.1
Page 56



--------------------------------------------------------------------------------




“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Third Party Payor” means (i) a commercial medical insurance company, health
maintenance organization, professional provider organization or other third
party payor that reimburses for good or services, (ii) a nonprofit medical
insurance company (such as the Blue Cross, Blue Shield entities), and (iii) a
Government Account Debtor that maintains a Government Reimbursement Program.
“Third Party Payor Arrangement” means a written agreement or arrangement with a
Third Party Payor pursuant to which the Third Party Payor pays all or a portion
of the charges of any Borrower or its Subsidiaries for selling goods or
providing services.
“Threshold Amount” means $5,000,000 of Total Liquidity consisting of Excess
Availability of at least $3,500,000.
“Total Liquidity” means, on any date of determination, a measure of (a) Excess
Availability and (b) Qualified Cash.
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Transfer” means, with respect to any Property, to sell, convey, transfer,
assign, license, rent, lease, sublease, mortgage, transfer or otherwise dispose
of any interest therein or to permit any Person to acquire any such interest.
“Transition Agreements” means the collective reference to (i) that certain
Transition Services Agreement dated as of July 1, 2015 by and between Integra
LifeSciences Holdings Corporation, a Delaware corporation, and Parent, (ii) that
certain Separation and Distribution Agreement dated as of June 30, 2015 by and
between Integra LifeSciences Holdings Corporation, a Delaware corporation, and
Parent, (iii) that certain Tax Matters Agreement dated as of July 1, 2015 by and
between Integra LifeSciences Holdings Corporation, a Delaware corporation, and
Parent, (iv) that certain Employee Matters Agreement dated as of July 1, 2015 by
and between Integra LifeSciences Holdings Corporation, a Delaware corporation,
and Parent, and (v) the Supply Agreements, as each of the same may be amended,
restated, modified or otherwise supplemented from time to time.
“TRICARE” means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Department of Defense, Health and
Human Services and Transportation, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of
law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.


SCHEDULE 1.1
Page 57



--------------------------------------------------------------------------------




“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SCHEDULE 1.1
Page 58

